Name: First Council Directive 79/267/EEC of 5 March 1979 on the coordination of laws, regulations and administrative provisions relating to the taking up and pursuit of the business of direct life assurance
 Type: Directive
 Subject Matter: insurance;  accounting;  civil law;  European Union law
 Date Published: 1979-03-13

 Avis juridique important|31979L0267First Council Directive 79/267/EEC of 5 March 1979 on the coordination of laws, regulations and administrative provisions relating to the taking up and pursuit of the business of direct life assurance Official Journal L 063 , 13/03/1979 P. 0001 - 0018 Finnish special edition: Chapter 6 Volume 2 P. 0020 Greek special edition: Chapter 06 Volume 2 P. 0057 Swedish special edition: Chapter 6 Volume 2 P. 0020 Spanish special edition: Chapter 06 Volume 2 P. 0062 Portuguese special edition Chapter 06 Volume 2 P. 0062 ++++FIRST COUNCIL DIRECTIVE OF 5 MARCH 1979 ON THE COORDINATION OF LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS RELATING TO THE TAKING UP AND PURSUIT OF THE BUSINESS OF DIRECT LIFE ASSURANCE ( 79/267/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 49 AND 57 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS , IN ORDER TO FACILITATE THE TAKING UP AND PURSUIT OF THE BUSINESS OF LIFE ASSURANCE , IT IS ESSENTIAL TO ELIMINATE CERTAIN DIVERGENCES WHICH EXIST BETWEEN NATIONAL SUPERVISORY LEGISLATION ; WHEREAS , IN ORDER TO ACHIEVE THIS OBJECTIVE AND AT THE SAME TIME ENSURE ADEQUATE PROTECTION FOR POLICY-HOLDERS AND BENEFICIARIES IN ALL MEMBER STATES , THE PROVISIONS RELATING TO THE FINANCIAL GUARANTEES REQUIRED OF LIFE ASSURANCE UNDERTAKINGS SHOULD BE COORDINATED ; WHEREAS A CLASSIFICATION BY CLASS OF INSURANCE IS NECESSARY IN ORDER TO DETERMINE , IN PARTICULAR , THE ACTIVITIES SUBJECT TO COMPULSORY AUTHORIZATION ; WHEREAS CERTAIN MUTUAL ASSOCIATIONS WHICH , BY VIRTUE OF THEIR LEGAL STATUS , FULFIL REQUIREMENTS AS TO SECURITY AND OTHER SPECIFIC FINANCIAL GUARANTEES SHOULD BE EXCLUDED FROM THE SCOPE OF THIS DIRECTIVE ; WHEREAS CERTAIN ORGANIZATIONS WHOSE ACTIVITY COVERS ONLY A VERY RESTRICTED SECTOR AND IS LIMITED BY THEIR ARTICLES OF ASSOCIATION SHOULD ALSO BE EXCLUDED ; WHEREAS THE MEMBER STATES HAVE DIFFERENT REGULATIONS AND PRACTICES AS TO THE SIMULTANEOUS CARRYING ON OF LIFE ASSURANCE AND NON-LIFE INSURANCE ; WHEREAS NEWLY FORMED UNDERTAKINGS SHOULD NO LONGER BE AUTHORIZED TO CARRY ON THESE TWO ACTIVITIES SIMULTANEOUSLY ; WHEREAS MEMBER STATES SHOULD BE ALLOWED TO PERMIT EXISTING UNDERTAKINGS WHICH CARRY ON THESE ACTIVITIES SIMULTANEOUSLY TO CONTINUE TO DO SO PROVIDED THAT SEPARATE MANAGEMENT IS ADOPTED FOR EACH OF THEIR ACTIVITIES , IN ORDER THAT THE RESPECTIVE INTERESTS OF LIFE POLICY-HOLDERS AND NON-LIFE POLICY-HOLDERS ARE SAFEGUARDED AND THE MINIMUM FINANCIAL OBLIGATIONS IN RESPECT OF ONE OF THE ACTIVITIES ARE NOT BORNE BY THE OTHER ACTIVITY ; WHEREAS , WHEN ONE OF THE UNDERTAKINGS WISHES TO ESTABLISH ITSELF IN A MEMBER STATE TO PURSUE LIFE ASSURANCE IN THAT STATE , IT SHOULD SET UP A SUBSIDIARY FOR THAT PURPOSE , WHICH MAY BE ELIGIBLE ON A TRANSITIONAL BASIS FOR CERTAIN FACILITIES ; WHEREAS , MEMBER STATES SHOULD BE GIVEN THE OPTION OF REQUIRING THOSE EXISTING UNDERTAKINGS ESTABLISHED IN THEIR TERRITORY WHICH CARRY ON LIFE ASSURANCE AND NON-LIFE INSURANCE SIMULTANEOUSLY TO PUT AN END TO THIS PRACTICE ; WHEREAS , MOREOVER , SPECIALIZED UNDERTAKINGS SHOULD BE SUBJECT TO SPECIAL SUPERVISION WHERE A NON-LIFE UNDERTAKING BELONGS TO THE SAME FINANCIAL GROUP AS A LIFE UNDERTAKING ; WHEREAS LIFE ASSURANCE IS SUBJECT TO OFFICIAL AUTHORIZATION AND SUPERVISION IN EACH MEMBER STATE ; WHEREAS THE CONDITIONS FOR THE GRANTING OR WITHDRAWAL OF SUCH AUTHORIZATION SHOULD BE DEFINED ; WHEREAS PROVISION MUST BE MADE FOR THE RIGHT TO APPLY TO THE COURTS SHOULD AN AUTHORIZATION BE REFUSED OR WITHDRAWN ; WHEREAS , AS REGARDS TECHNICAL RESERVES , INCLUDING MATHEMATICAL RESERVES , THE SAME RULES MAY BE ADOPTED AS IN THE CASE OF NON-LIFE INSURANCE , NAMELY , THEY MUST BE LOCALIZED IN THE COUNTRY WHERE ACTIVITIES ARE CARRIED ON AND THE RULES OF THAT COUNTRY ARE TO GOVERN THE METHODS OF CALCULATION , THE DETERMINATION OF INVESTMENT CATEGORIES AND THE VALUATION OF ASSETS ; WHEREAS , ALTHOUGH IT IS DESIRABLE THAT THESE VARIOUS SUBJECTS SHOULD BE COORDINATED , THIS IS NOT ESSENTIAL FOR THE PURPOSES OF THIS DIRECTIVE AND MAY BE CARRIED OUT SUBSEQUENTLY ; WHERE IT IS NECESSARY THAT , OVER AND ABOVE TECHNICAL RESERVES , INCLUDING MATHEMATICAL RESERVES , OF SUFFICIENT AMOUNT TO MEET THEIR UNDERWRITING LIABILITES , INSURANCE UNDERTAKINGS SHOULD POSSESS A SUPPLEMENTARY RESERVE , KNOWN AS THE SOLVENCY MARGIN , REPRESENTED BY FREE ASSETS AND , WITH THE AGREEMENT OF THE SUPERVISORY AUTHORITY , BY OTHER IMPLICIT ASSETS , IN ORDER TO PROVIDE AGAINST BUSINESS FLUCTUATIONS ; WHEREAS , IN ORDER TO ENSURE THAT THE REQUREMENTS IMPOSED FOR SUCH PURPOSES ARE DETERMINED ACCORDING TO OBJECTIVE CRITERIA WHEREBY UNDERTAKINGS OF THE SAME SIZE WILL BE PLACED ON AN EQUAL FOOTING AS REGARDS COMPETITION , IT IS DESIRABLE TO PROVIDE THAT THIS MARGIN SHALL BE RELATED TO ALL THE COMMITMENTS OF THE UNDERTAKING AND TO THE NATURE AND GRAVITY OF THE RISKS PRESENTED BY THE VARIOUS ACTIVITIES FALLING WITHIN THE SCOPE OF THE DIRECTIVE ; WHEREAS THIS MARGIN SHOULD THEREFORE VARY ACCORDING TO WHETHER THE RISKS ARE OF INVESTMENT , DEATH OR MANAGEMENT ONLY ; WHEREAS IT SHOULD ACCORDINGLY BE DETERMINED IN TERMS OF MATHEMATICAL RESERVES AND CAPITAL AT RISK UNDERWRITTEN BY AN UNDERTAKING , OF PREMIUMS OR CONTRIBUTIONS RECEIVED , OF RESERVES ONLY OR OF THE ASSETS OF TONTINES ; WHEREAS IT IS NECESSARY TO REQUIRE A GUARANTEE FUND , THE AMOUNT AND COMPOSITION OF WHICH ARE SUCH AS TO PROVIDE AN ASSURANCE THAT THE UNDERTAKINGS POSSESS ADEQUATE RESOURCES WHEN THEY ARE SET UP AND THAT IN THE SUBSEQUENT COURSE OF BUSINESS THE SOLVENCY MARGIN IN NO EVENT FALLS BELOW A MINIMUM OF SECURITY ; WHEREAS THE WHOLE OR A SPECIFIED PART OF THIS GUARANTEE FUND MUST CONSIST OF EXPLICIT ASSET ITEMS ; WHEREAS IT IS NECESSARY TO PROVIDE FOR MEASURES IN CASES WHERE THE FINANCIAL POSITION OF THE UNDERTAKING BECOMES SUCH THAT IT IS DIFFICULT FOR IT TO MEET ITS UNDERWRITING LIABILITIES ; WHEREAS THE COORDINATED RULES CONCERNING THE PURSUIT OF THE BUSINESS OF DIRECT INSURANCE WITHIN THE COMMUNITY SHOULD , IN PRINCIPLE , APPLY TO ALL UNDERTAKINGS OPERATING ON THE MARKET AND , CONSEQUENTLY , ALSO TO AGENCIES AND BRANCHES WHERE THE HEAD OFFICE OF THE UNDERTAKING IS SITUATED OUTSIDE THE COMMUNITY ; WHEREAS IT IS NEVERTHELESS DESIRABLE AS REGARDS THE METHODS OF SUPERVISION TO LAY DOWN SPECIAL PROVISIONS FOR SUCH AGENCIES OR BRANCHES , IN VIEW OF THE FACT THAT THE ASSETS OF THE UNDERTAKINGS TO WHICH THEY BELONG ARE SITUATED OUTSIDE THE COMMUNITY ; WHEREAS IT IS DESIRABLE TO PROVIDE FOR THE CONCLUSION OF RECIPROCAL AGREEMENTS WITH ONE OR MORE THIRD COUNTRIES IN ORDER TO PERMIT THE RELAXATION OF SUCH SPECIAL CONDITIONS , WHILE OBSERVING THE PRINCIPLE THAT SUCH AGENCIES AND BRANCHES SHOULD NOT OBTAIN MORE FAVOURABLE TREATMENT THAN COMMUNITY UNDERTAKINGS ; WHEREAS CERTAIN TRANSITIONAL PROVISIONS ARE REQUIRED IN ORDER , IN PARTICULAR , TO PERMIT SMALL AND MEDIUM-SIZED UNDERTAKINGS ALREADY IN EXISTENCE TO ADAPT THEMSELVES TO THE REQUIREMENTS TO BE INTRODUCED BY THE MEMBER STATES IN PURSUANCE OF THIS DIRECTIVE , SUBJECT TO ARTICLE 53 OF THE TREATY APPLYING ; WHEREAS ARTICLE 52 OF THE EEC TREATY HAS BEEN DIRECTLY APPLICABLE SINCE THE END OF THE TRANSITIONAL PERIOD ; WHEREAS SINCE THAT TIME THERE HAS ACCORDINGLY BEEN NO NEED FOR THE ADOPTION OF DIRECTIVES ABOLISHING RESTRICTIONS ON THE FREEDOM OF ESTABLISHMENT ; WHEREAS , HOWEVER , THE PROVISIONS CONCERNING PROOF OF GOOD REPUTE AND NO PREVIOUS BANKRUPTCY CONTAINED IN COUNCIL DIRECTIVE 73/240/EEC OF 24 JULY 1973 , ABOLISHING RESTRICTIONS ON FREEDOM OF ESTABLISHMENT IN THE BUSINESS OF DIRECT INSURANCE OTHER THAN LIFE ASSURANCE ( 4 ) DO NOT STRICTLY SPEAKING CONSTITUTE RESTRICTIONS AND ARE ALSO REQUIRED IN LIFE ASSURANCE ; WHEREAS THEY SHOULD ACCORDINGLY BE INCLUDED IN THIS COORDINATION DIRECTIVE ; WHEREAS IT IS IMPORTANT TO GUARANTEE THE UNIFORM APPLICATION OF THE COORDINATED RULES AND TO PROVIDE ACCORDINGLY FOR CLOSE COLLABORATION BETWEEN THE COMMISSION AND THE MEMBER STATES IN THIS FIELD , HAS ADOPTED THIS DIRECTIVE : TITLE I GENERAL PROVISIONS ARTICLE 1 THIS DIRECTIVE CONCERNS THE TAKING UP AND PURSUIT OF THE SELF-EMPLOYED ACTIVITY OF DIRECT INSURANCE CARRIED ON BY UNDERTAKINGS WHICH ARE ESTABLISHED IN A MEMBER STATE OR WISH TO BECOME ESTABLISHED THERE IN THE FORM OF THE ACTIVITIES DEFINED BELOW : 1 . THE FOLLOWING KINDS OF INSURANCE WHERE THEY ARE ON A CONTRACTUAL BASIS : ( A ) LIFE ASSURANCE , THAT IS TO SAY , THE CLASS OF INSURANCE WHICH COMPRISES , IN PARTICULAR , ASSURANCE ON SURVIVAL TO A STIPULATED AGE ONLY , ASSURANCE ON DEATH ONLY , ASSURANCE ON SURVIVAL TO A STIPULATED AGE OR ON EARLIER DEATH , LIFE ASSURANCE WITH RETURN OF PREMIUMS , MARRIAGE ASSURANCE , BIRTH ASSURANCE ; ( B ) ANNUITIES ; ( C ) SUPPLEMENTARY INSURANCE CARRIED ON BY LIFE ASSURANCE UNDERTAKINGS , THAT IS TO SAY , IN PARTICULAR , INSURANCE AGAINST PERSONAL INJURY INCLUDING INCAPACITY FOR EMPLOYMENT , INSURANCE AGAINST DEATH RESULTING FROM AN ACCIDENT AND INSURANCE AGAINST DISABILITY RESULTING FROM AN ACCIDENT OR SICKNESS , WHERE THESE VARIOUS KINDS OF INSURANCE ARE UNDERWRITTEN IN ADDITION TO LIFE ASSURANCE ; ( D ) THE TYPE OF INSURANCE EXISTING IN IRELAND AND THE UNITED KINGDOM KNOWN AS PERMANENT HEALTH INSURANCE NOT SUBJECT TO CANCELLATION . 2 . THE FOLLOWING OPERATIONS , WHERE THEY ARE ON A CONTRACTUAL BASIS , IN SO FAR AS THEY ARE SUBJECT TO SUPERVISION BY THE ADMINISTRATIVE AUTHORITIES RESPONSIBLE FOR THE SUPERVISION OF PRIVATE INSURANCE AND ARE AUTHORIZED IN THE COUNTRY CONCERNED : ( A ) TONTINES WHEREBY ASSOCIATIONS OF SUBSCRIBERS ARE SET UP WITH A VIEW TO JOINTLY CAPITALIZING THEIR CONTRIBUTIONS AND SUBSEQUENTLY DISTRIBUTING THE ASSETS THUS ACCUMULATED AMONG THE SURVIVORS OR AMONG THE BENEFICIARIES OF THE DECEASED ; ( B ) CAPITAL REDEMPTION OPERATIONS BASED ON ACTUARIAL CALCULATION WHEREBY , IN RETURN FOR SINGLE OR PERIODIC PAYMENTS AGREED IN ADVANCE , COMMITMENTS OF SPECIFIED DURATION AND AMOUNT ARE UNDERTAKEN ; ( C ) MANAGEMENT OF GROUP PENSION FUNDS , I.E . OPERATIONS CONSISTING , FOR THE UNDERTAKING CONCERNED , IN MANAGING THE INVESTMENTS , AND IN PARTICULAR THE ASSETS REPRESENTING THE RESERVES OF BODIES THAT EFFECT PAYMETS ON DEATH OR SURVIVAL OR IN THE EVENT OF DISCONTINUANCE OR CURTAILMENT OF ACTIVITY ; ( D ) THE OPERATIONS REFERRED TO IN ( C ) WHERE THEY ARE ACCOMPANIED BY INSURANCE COVERING EITHER CONSERVATION OF CAPITAL OR PAYMENT OF A MINIMUM INTEREST ; ( E ) THE OPERATIONS CARRIED OUT BY INSURANCE COMPANIES SUCH AS THOSE REFERRED TO IN CHAPTER 1 , TITLE 4 OF BOOK IV OF THE FRENCH " CODE DES ASSURANCES " . 3 . OPERATIONS RELATING TO THE LENGTH OF HUMAN LIFE WHICH ARE PRESCRIBED BY OR PROVIDED FOR IN SOCIAL INSURANCE LEGISLATION , WHEN THEY ARE EFFECTED OR MANAGED AT THEIR OWN RISK BY ASSURANCE UNDERTAKINGS IN ACCORDANCE WITH THE LAWS OF A MEMBER STATE . ARTICLE 2 THIS DIRECTIVE SHALL NOT CONCERN : 1 . SUBJECT TO THE APPLICATION OF ARTICLE 1 ( 1 ) ( C ) OF THIS DIRECTIVE , THE CLASSES DESIGNATED IN THE ANNEX TO FIRST COUNCIL DIRECTIVE 73/239/EEC OF 24 JULY 1973 ON THE COORDINATION OF LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS RELATING TO THE TAKING-UP AND PURSUIT OF THE BUSINESS OF DIRECT INSURANCE OTHER THAN LIFE ASSURANCE ( 5 ) , HEREINAFTER REFERRED TO AS " THE FIRST COORDINATION DIRECTIVE ( NON-LIFE INSURANCE ) " ; 2 . OPERATIONS OF PROVIDENT AND MUTUAL-BENEFIT INSTITUTIONS WHOSE BENEFITS VARY ACCORDING TO THE RESOURCES AVAILABLE AND WHICH REQUIRE EACH OF THEIR MEMBERS TO CONTRIBUTE AT THE APPROPRIATE FLAT RATE ; 3 . OPERATIONS CARRIED OUT BY ORGANIZATIONS OTHER THAN UNDERTAKINGS REFERRED TO IN ARTICLE 1 , WHOSE OBJECT IS TO PROVIDE BENEFITS FOR EMPLOYED OR SELF-EMPLOYED PERSONS BELONGING TO AN UNDERTAKING OR GROUP OF UNDERTAKINGS , OR A TRADE OR GROUP OF TRADES , IN THE EVENT OF DEATH OR SURVIVAL OR OF DISCONTINUANCE OR CURTAILMENT OF ACTIVITY , WHETHER OR NOT THE COMMITMENTS ARISING FROM SUCH OPERATIONS ARE FULLY COVERED AT ALL TIMES BY MATHEMATICAL RESERVES ; 4 . SUBJECT TO THE APPLICATION OF ARTICLE 1 ( 3 ) , INSURANCE FORMING PART OF A STATUTORY SYSTEM OF SOCIAL SECURITY . ARTICLE 3 THIS DIRECTIVE SHALL NOT CONCERN : 1 . ORGANIZATIONS WHICH UNDERTAKE TO PROVIDE BENEFITS SOLELY IN THE EVENT OF DEATH , WHERE THE AMOUNT OF SUCH BENEFITS DOES NOT EXCEED THE AVERAGE FUNERAL COSTS FOR A SINGLE DEATH OR WHERE THE BENEFITS ARE PROVIDED IN KIND ; 2 . MUTUAL ASSOCIATIONS , WHERE : - THE ARTICLES OF ASSOCIATION CONTAIN PROVISIONS FOR CALLING UP ADDITIONAL CONTRIBUTIONS OR REDUCING THEIR BENEFITS OR CLAIMING ASSISTANCE FROM OTHER PERSONS WHO HAVE UNDERTAKEN TO PROVIDE IT , AND - THE ANNUAL CONTRIBUTION INCOME FOR THE ACTIVITIES COVERED BY THIS DIRECTIVE DOES NOT EXCEED 500 000 UNITS OF ACCOUNT FOR THREE CONSECUTIVE YEARS . IF THIS AMOUNT IS EXCEEDED FOR THREE CONSECUTIVE YEARS THIS DIRECTIVE SHALL APPLY WITH EFFECT FROM THE FOURTH YEAR . ARTICLE 4 THIS DIRECTIVE SHALL NOT CONCERN THE " VERSORGUNGSVERBAND DEUTSCHER WIRTSCHAFTSORGANISATIONEN " IN GERMANY OR THE " CAISSE D'EPARGNE DE L'ETAT " IN LUXEMBOURG UNLESS THEIR STATUTES ARE AMENDED AS REGARDS THE SCOPE OF THEIR ACTIVITIES . ARTICLE 5 FOR THE PURPOSES OF THIS DIRECTIVE : ( A ) " UNIT OF ACCOUNT " MEANS THE EUROPEAN UNIT OF ACCOUNT ( EUA ) AS DEFINED BY ARTICLE 10 OF THE FINANCIAL REGULATION OF 21 DECEMBER 1977 APPLICABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES ( 6 ) ; WHEREVER THIS DIRECTIVE REFERS TO THE UNIT OF ACCOUNT , THE CONVERSION VALUE IN NATIONAL CURRENCY TO BE ADOPTED SHALL AS FROM 31 DECEMBER OF EACH YEAR BE THAT OF THE LAST DAY OF THE PRECEDING MONTH OF OCTOBER FOR WHICH EUA CONVERSION VALUES ARE AVAILABLE IN ALL THE COMMUNITY CURRENCIES ; ( B ) " MATCHING ASSETS " MEANS THE REPRESENTATION OF UNDERWRITING LIABILITIES WHICH CAN BE REQUIRED TO BE MET IN A PARTICULAR CURRENCY BY ASSETS EXPRESSED OR REALISABLE IN THE SAME CURRENCY ; ( C ) " LOCALIZATION OF ASSETS " MEANS THE EXISTENCE OF ASSETS , WHETHER MOVABLE OR IMMOVABLE , WITHIN A MEMBER STATE BUT SHALL NOT BE CONSTRUED AS INVOLVING A REQUIREMENT THAT MOVABLE ASSETS BE DEPOSITED OR THAT IMMOVABLE ASSETS BE SUBJECTED TO RESTRICTIVE MEASURES SUCH AS THE REGISTRATION OF MORTGAGES ; ASSETS REPRESENTED BY CLAIMS AGAINST DEBTORS SHALL BE REGARDED AS SITUATED IN THE MEMBER STATE WHERE THEY ARE REALIZABLE ; ( D ) " CAPITAL AT RISK " MEANS THE AMOUNT PAYABLE ON DEATH LESS THE MATHEMATICAL RESERVE FOR THE MAIN RISK . TITLE II RULES APPLICABLE TO UNDERTAKINGS WHOSE HEAD OFFICES ARE SITUATED WITHIN THE COMMUNITY SECTION A CONDITIONS OF ADMISSION ARTICLE 6 1 . EACH MEMBER STATE SHALL MAKE THE TAKING UP OF THE ACTIVITIES REFERRED TO IN THIS DIRECTIVE IN ITS TERRITORY SUBJECT TO AN OFFICIAL AUTHORIZATION . 2 . SUCH AUTHORIZATION SHALL BE SOUGHT FROM THE COMPETENT AUTHORITY OF THE MEMBER STATE IN QUESTION BY : ( A ) ANY UNDERTAKING WHICH ESTABLISHES ITS HEAD OFFICE IN THE TERRITORY OF SUCH STATE ; ( B ) ANY UNDERTAKING WHOSE HEAD OFFICE IS SITUATED IN ANOTHER MEMBER STATE AND WHICH OPENS AN AGENCY OR BRANCH IN THE TERRITORY OF THE MEMBER STATE IN QUESTION ; ( C ) ANY UNDERTAKING WHICH , HAVING RECEIVED THE AUTHORIZATION REQUIRED UNDER ( A ) OR ( B ) ABOVE , EXTENDS ITS BUSINESS IN THE TERRITORY OF SUCH STATE TO OTHER CLASSES ; ( D ) ANY UNDERTAKING WHICH , HAVING OBTAINED , IN ACCORDANCE WITH ARTICLE 7 ( 1 ) , AN AUTHORIZATION FOR A PART OF THE NATIONAL TERRITORY , EXTENDS ITS ACTIVITY BEYOND SUCH PART . 3 . MEMBER STATES SHALL NOT MAKE AUTHORIZATION SUBJECT TO THE LODGING OF A DEPOSIT OR THE PROVISION OF SECURITY . ARTICLE 7 1 . AN AUTHORIZATION SHALL BE VALID FOR THE ENTIRE NATIONAL TERRITORY UNLESS , AND IN SO FAR AS NATIONAL LAWS PERMIT , THE APPLICANT SEEKS PERMISSION TO CARRY ON HIS BUSINESS ONLY IN A PART OF THE NATIONAL TERRITORY . 2 . AUTHORIZATION SHALL BE GIVEN FOR A PARTICULAR CLASS OF INSURANCE . THE CLASSIFICATION BY CLASS APPEARS IN THE ANNEX . AUTHORIZATION SHALL COVER THE ENTIRE CLASS UNLESS THE APPLICANT WISHES TO COVER ONLY PART OF THE RISKS PERTAINING TO SUCH CLASS . THE SUPERVISORY AUTHORITIES MAY RESTRICT AN AUTHORIZATION REQUESTED FOR ONE OF THE CLASSES TO THE OPERATIONS SET OUT IN THE SCHEME OF OPERATIONS REFERRED TO IN ARTICLES 9 AND 11 . 3 . EACH MEMBER STATE MAY GRANT AN AUTHORIZATION FOR TWO OR MORE OF THE CLASSES , WHERE ITS NATIONAL LAWS PERMIT SUCH CLASSES TO BE CARRIED ON SIMULTANEOUSLY . ARTICLE 8 1 . EACH MEMBER STATE SHALL REQUIRE ANY UNDERTAKING SETTING UP IN ITS TERRITORY FOR WHICH AN AUTHORIZATION IS SOUGHT TO : ( A ) ADOPT ONE OF THE FOLLOWING FORMS : - IN THE CASE OF THE KINGDOM OF BELGIUM : " SOCIETE ANONYME " / " NAAMLOZE VENNOOTSCHAP " , SOCIETE EN COMMANDITE PAR ACTIONS " / " VENNOOTSCHAP BIJ WIJZE VAN GELDSCHIETING OP AANDELEN " , " ASSOCIATION D'ASSURANCE MUTUELLE " / " ONDERLINGE VERZEKERINGSMAATSCHAPPIJ " , " SOCIETE COOPERATIVE " / " COOEPERATIEVE VENNOOTSCHAP " , - IN THE CASE OF THE KINGDOM OF DENMARK : " AKTIESELSKABER " , " GENSIDIGE SELSKABER " , - IN THE CASE OF THE FEDERAL REPUBLIC OF GERMANY : " AKTIENGESELLSCHAFT " , " VERSICHERUNGSVEREIN AUF GEGENSEITIGKEIT " , " OEFFENTLICH-RECHTLICHES WETTBEWERBS-VERSICHERUNGSUNTERNEHMEN " , - IN THE CASE OF THE FRENCH REPUBLIC : " SOCIETE ANONYME " , " SOCIETE A FORME MUTUELLE A COTISATIONS FIXES " , " SOCIETE A FORME TONTINIERE " , - IN THE CASE OF IRELAND : INCORPORATED COMPANIES LIMITED BY SHARES OR BY GUARANTEE OR UNLIMITED , SOCIETIES REGISTERED UNDER THE INDUSTRIAL AND PROVIDENT SOCIETIES ACTS AND SOCIETIES REGISTERED UNDER THE FRIENDLY SOCIETIES ACTS , - IN THE CASE OF THE ITALIAN REPUBLIC : " SOCIETA PER AZIONI " , " SOCIETA COOPERATIVA " , " MUTUA DI ASSICURAZIONE " AND PUBLIC-LAW INSTITUTIONS WITHIN THE MEANING OF ARTICLE 1883 OF THE CIVIL CODE . - IN THE CASE OF THE GRAND DUCHY OF LUXEMBOURG : " SOCIETE ANONYME " , " SOCIETE EN COMMANDITE PAR ACTIONS " , " ASSOCIATION D'ASSURANCES MUTUELLES " , " SOCIETE COOPERATIVE " , - IN THE CASE OF THE KINGDOM OF THE NETHERLANDS : " NAAMLOZE VENNOOTSCHAP " , " ONDERLINGE WAARBORGMAATSCHAPPIJ " , - IN THE CASE OF THE UNITED KINGDOM : INCORPORATED COMPANIES LIMITED BY SHARES OR BY GUARANTEE OR UNLIMITED , SOCIETIES REGISTERED UNDER THE INDUSTRIAL AND PROVIDENT SOCIETIES ACTS , SOCIETIES REGISTERED UNDER THE FRIENDLY SOCIETIES ACTS , THE ASSOCIATION OF UNDERWRITERS KNOWN AS LLOYD'S ; FURTHERMORE , MEMBER STATES MAY SET UP , WHERE APPROPRIATE , UNDERTAKINGS UNDER ANY FORM OF KNOWN PUBLIC LAW OR ITS EQUIVALENT PROVIDED THAT SUCH INSTITUTIONS HAVE AS THEIR OBJECT TO CARRY ON INSURANCE OPERATIONS UNDER CONDITIONS EQUIVALENT TO THOSE OF UNDERTAKINGS UNDER PRIVATE LAW ; ( B ) LIMIT ITS BUSINESS ACTIVITIES TO THE ACTIVITIES REFERRED TO IN THIS DIRECTIVE AND OPERATIONS DIRECTLY ARISING THEREFROM , TO THE EXCLUSION OF ALL OTHER COMMERCIAL BUSINESS ; ( C ) SUBMIT A SCHEME OF OPERATIONS IN ACCORDANCE WITH ARTICLE 9 ; ( D ) POSSESS THE MINIMUM OF THE GUARANTEE FUND PROVIDED FOR IN ARTICLE 20 ( 2 ) . 2 . AN UNDERTAKING SEEKING AN AUTHORIZATION TO EXTEND ITS BUSINESS TO OTHER CLASSES OR , IN THE CASE REFERRED TO IN ARTICLE 6 ( 2 ) ( D ) , TO ANOTHER PART OF THE TERRITORY , SHALL BE REQUIRED TO SUBMIT A SCHEME OF OPERATIONS IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 9 AS REGARDS SUCH OTHER CLASSES OR OTHER PART OF THE TERRITORY . IT SHALL , IN ADDITION , BE REQUIRED TO SHOW PROOF THAT IT POSSESSES THE MINIMUM SOLVENCY MARGIN PROVIDED FOR IN ARTICLE 19 AND THE GUARANTEE FUND REFERRED TO IN ARTICLE 20 ( 1 ) AND ( 2 ) . 3 . THE PRESENT COORDINATING MEASURES SHALL NOT PREVENT MEMBER STATES FROM APPLYING PROVISIONS REQUIRING DIRECTORS AND MANAGERS TO HAVE TECHNICAL QUALIFICATIONS OR FROM REQUIRING THE MEMORANDUM AND ARTICLES OF ASSOCIATION , THE GENERAL AND SPECIAL POLICY CONDITIONS , THE TECHNICAL BASES FOR CALCULATING IN PARTICULAR PREMIUM RATES AND RESERVES REFERRED TO IN ARTICLE 17 AND ANY OTHER DOCUMENT NECESSARY FOR THE NORMAL EXERCISE OF SUPERVISION TO BE APPROVED . 4 . THE ABOVEMENTIONED PROVISIONS MAY NOT REQUIRE THAT ANY APPLICATION FOR AN AUTHORIZATION SHALL BE DEALT WITH IN THE LIGHT OF THE ECONOMIC REQUIREMENTS OF THE MARKET . ARTICLE 9 THE SCHEME OF OPERATIONS REFERRED TO IN ARTICLE 8 ( 1 ) ( C ) AND ( 2 ) SHALL CONTAIN THE FOLLOWING PARTICULARS OR EVIDENCE OF COVER : ( A ) THE NATURE OF THE COMMITMENTS WHICH THE UNDERTAKING PROPOSES TO COVER ; THE GENERAL AND SPECIAL POLICY CONDITIONS WHICH IT PROPOSES TO USE ; ( B ) THE TECHNICAL BASES THAT THE UNDERTAKING PROPOSES TO EMPLOY FOR EACH CLASS OF BUSINESS , INCLUDING THE DATA NEEDED TO CALCULATE PREMIUM RATES AND RESERVES REFERRED TO IN ARTICLE 17 ; ( C ) THE GUIDING PRINCIPLES AS TO REINSURANCE ; ( D ) THE ITEMS CONSTITUTING THE MINIMUM OF THE GUARANTEE FUND ; ( E ) ESTIMATES RELATING TO THE EXPENSES OF INSTALLING THE ADMINISTRATIVE SERVICES AND THE ORGANIZATION FOR SECURING BUSINESS AND THE FINANCIAL RESOURCES INTENDED TO COVER THEM ; AND , IN ADDITION , SHALL INCLUDE FOR THE FIRST THREE FINANCIAL YEARS : ( F ) A FORECAST BALANCE SHEET ; ( G ) A PLAN SETTING OUT DETAILED ESTIMATES OF INCOME AND EXPENDITURE IN RESPECT OF DIRECT BUSINESS , REINSURANCE ACCEPTANCES AND REINSURANCE CESSIONS ; ( H ) ESTIMATES RELATING TO THE FINANCIAL RESOURCES INTENDED TO COVER UNDERWRITING LIABILITIES AND THE SOLVENCY MARGIN . ARTICLE 10 1 . EACH MEMBER STATE SHALL REQUIRE THAT AN UNDERTAKING HAVING ITS HEAD OFFICE IN THE TERRITORY OF ANOTHER MEMBER STATE AND SEEKING AN AUTHORIZATION TO OPEN AN AGENCY OR BRANCH SHALL : ( A ) SUBMIT ITS MEMORANDUM AND ARTICLES OF ASSOCIATION AND A LIST OF ITS DIRECTORS AND MANAGERS ; ( B ) PRODUCE A CERTIFICATE ISSUED BY THE COMPETENT AUTHORITIES OF THE HEAD OFFICE MEMBER STATE , ATTESTING THE CLASSES OF INSURANCE WHICH THE UNDERTAKING IS ENTITLED TO COVER AND THAT IT POSSESSES THE MINIMUM OF THE GUARANTEE FUND OR IF HIGHER , THE MINIMUM SOLVENCY MARGIN CALCULATED IN ACCORDANCE WITH ARTICLE 19 AND STATING THE CLASSES OF INSURANCE WHICH IT ACTUALLY UNDERWRITES AND THE FINANCIAL RESOURCES REFERRED TO IN ARTICLE 11 ( 1 ) ( E ) ; ( C ) SUBMIT A SCHEME OF OPERATIONS IN ACCORDANCE WITH ARTICLE 11 ; ( D ) DESIGNATE A GENERAL REPRESENTATIVE HAVING HIS PERMANENT RESIDENCE AND ABODE IN THE HOST COUNTRY AND POSSESSING SUFFICIENT POWERS TO BIND THE UNDERTAKING IN RELATION TO THIRD PARTIES AND TO REPRESENT IT IN RELATIONS WITH THE AUTHORITIES AND COURTS OF THE HOST COUNTRY ; IF THE REPRESENTATIVE HAS A LEGAL PERSONALITY , IT MUST HAVE ITS HEAD OFFICE IN THE HOST COUNTRY AND IT MUST IN ITS TURN DESIGNATE AN INDIVIDUAL TO REPRESENT IT WHO COMPLIES WITH THE ABOVE CONDITIONS . THE DESIGNATED REPRESENTATIVE SHALL NOT BE OBJECTED TO BY THE MEMBER STATE EXCEPT ON GROUNDS RELATING TO REPUTE OR TECHNICAL QUALIFICATIONS SUCH AS APPLY TO DIRECTORS OR MANAGERS OF UNDERTAKINGS WHOSE HEAD OFFICES ARE SITUATED IN THE TERRITORY OF THE STATE IN QUESTION . 2 . EACH MEMBER STATE SHALL REQUIRE THAT FOR THE PURPOSE OF EXTENDING THE BUSINESS OF THE AGENCY OR BRANCH , EITHER TO OTHER CLASSES OR TO OTHER PARTS OF THE NATIONAL TERRITORY IN THE CASE PROVIDED FOR IN ARTICLE 6 ( 2 ) ( D ) , THE APPLICANT FOR THE AUTHORIZATION SHALL SUBMIT A SCHEME OF OPERATIONS IN ACCORDANCE WITH ARTICLE 11 AND COMPLY WITH THE CONDITIONS CONTAINED IN PARAGRAPH 1 ( B ) OF THIS ARTICLE . 3 . THE PRESENT COORDINATING MEASURES SHALL NOT PREVENT MEMBER STATES FRON ENFORCING PROVISIONS REQUIRING , FOR ALL INSURANCE UNDERTAKINGS , APPROVAL OF THE GENERAL AND SPECIAL POLICY CONDITIONS , OF THE TECHNICAL BASES FOR CALCULATING IN PARTICULAR PREMIUM RATES AND RESERVES REFERRED TO IN ARTICLE 17 AND OF ANY OTHER DOCUMENT NECESSARY FOR THE NORMAL EXERCISE OF SUPERVISION . 4 . THE ABOVEMENTIONED PROVISIONS MAY NOT REQUIRE THAT ANY APPLICATION FOR AUTHORIZATION SHALL BE EXAMINED IN THE LIGHT OF THE ECONOMIC REQUIREMENTS OF THE MARKET . ARTICLE 11 1 . THE SCHEME OF OPERATIONS OF THE AGENCY OR BRANCH REFERRED TO IN ARTICLE 10 ( 1 ) ( C ) AND ( 2 ) SHALL CONTAIN THE FOLLOWING PARTICULARS OR EVIDENCE OF : ( A ) THE NATURE OF THE COMMITMENTS WHICH THE UNDERTAKING PROPOSES TO TAKE ON IN THE HOST COUNTRY ; THE GENERAL AND SPECIAL POLICY CONDITIONS WHICH IT PROPOSES TO USE ; ( B ) THE TECHNICAL BASES WHICH THE UNDERTAKING PROPOSES TO EMPLOY FOR EACH CLASS OF BUSINESS , INCLUDING THE DATA NEEDED TO CALCULATE PREMIUM RATES AND RESERVES REFERRED TO IN ARTICLE 17 ; ( C ) THE GUIDING PRINCIPLES AS TO REINSURANCE ; ( D ) THE STATE OF THE UNDERTAKING'S SOLVENCY MARGIN AND GUARANTEE FUND REFERRED TO IN ARTICLES 18 , 19 AND 20 ; ( E ) ESTIMATES RELATING TO THE EXPENSES OF INSTALLING THE ADMINISTRATIVE SERVICES AND THE ORGANIZATION FOR SECURING BUSINESS AND THE FINANCIAL RESOURCES INTENDED TO COVER THEM ; AND , IN ADDITION SHALL INCLUDE , FOR THE FIRST THREE FINANCIAL YEARS : ( F ) A FORECAST BALANCE SHEET FOR THE AGENCY OR BRANCH ; ( G ) A PLAN SETTING OUT DETAILED ESTIMATES OF INCOME AND EXPENDITURE IN RESPECT OF DIRECT BUSINESS , REINSURANCE ACCEPTANCES AND REINSURANCE CESSIONS . 2 . THE SCHEME OF OPERATIONS SHALL BE ACCOMPANIED BY THE BALANCE SHEET AND PROFIT AND LOSS ACCOUNT OF THE UNDERTAKING FOR EACH OF THE PAST THREE FINANCIAL YEARS . IF , HOWEVER , IT HAS NOT YET BEEN IN BUSINESS FOR THREE FINANCIAL YEARS IT SHALL BE REQUIRED TO FURNISH THEM ONLY FOR THE FINANCIAL YEARS COMPLETED . 3 . THE SCHEME OF OPERATIONS , TOGETHER WITH THE OBSERVATIONS OF THE AUTHORITIES COMPETENT TO ISSUE AUTHORIZATION , SHALL BE FORWARDED TO THE COMPETENT AUTHORITIES OF THE HEAD-OFFICE MEMBER STATE . THE LATTER AUTHORITIES SHALL COMMUNICATE THEIR OPINION TO THE FORMER WITHIN THREE MONTHS FROM THE RECEIPT OF THE DOCUMENTS ; IF THEIR OPINION HAS NOT BEEN COMMUNICATED UPON THE EXPIRY OF THIS TIME , IT SHALL BE DEEMED TO BE FAVOURABLE . ARTICLE 12 ANY DECISION TO REFUSE AN AUTHORIZATION SHALL BE ACCOMPANIED BY THE PRECISE GROUNDS FOR DOING SO AND NOTIFIED TO THE UNDERTAKING IN QUESTION . EACH MEMBER STATE SHALL MAKE PROVISION FOR A RIGHT TO APPLY TO THE COURTS SHOULD THERE BE ANY REFUSAL . SUCH PROVISION SHALL ALSO BE MADE WITH REGARD TO CASES WHERE THE COMPETENT AUTHORITIES HAVE NOT DEALT WITH AN APPLICATION FOR AN AUTHORIZATION UPON THE EXPIRY OF A PERIOD OF SIX MONTHS FROM THE DATE OF ITS RECEIPT . ARTICLE 13 1 . SUBJECT TO PARAGRAPH 3 , NO UNDERTAKING MAY SIMULTANEOUSLY CARRY ON IN A MEMBER STATE THE ACTIVITIES REFERRED TO IN THE ANNEX TO THE FIRST COORDINATION DIRECTIVE ( NON-LIFE INSURANCE ) AND THOSE LISTED IN ARTICLE 1 OF THIS DIRECTIVE . 2 . WHERE AN UNDERTAKING CARRYING ON THE ACTIVITIES REFERRED TO IN THE ANNEX TO THE FIRST COORDINATION DIRECTIVE ( NON-LIFE INSURANCE ) HAS FINANCIAL , COMMERCIAL OR ADMINISTRATIVE LINKS WITH AN UNDERTAKING CARRYING ON THE ACTIVITIES COVERED BY THIS DIRECTIVE , THE SUPERVISORY AUTHORITIES OF THE MEMBER STATES IN WHOSE TERRITORY THE HEAD OFFICES OF THOSE UNDERTAKINGS ARE SITUATED SHALL ENSURE THAT THE ACCOUNTS OF THE UNDERTAKINGS IN QUESTION ARE NOT DISTORTED BY AGREEMENTS BETWEEN THESE UNDERTAKINGS OR BY ANY ARRANGEMENT WHICH COULD AFFECT THE APPORTIONMENT OF EXPENSES AND INCOME . 3 . SUBJECT TO PARAGRAPH 6 , UNDERTAKINGS WHICH AT THE TIME OF NOTIFICATION OF THIS DIRECTIVE CARRY ON SIMULTANEOUSLY IN A MEMBER STATE BOTH OF THE ACTIVITIES REFERRED TO IN PARAGRAPH 1 MAY CONTINUE TO DO SO THERE PROVIDED THAT EACH ACTIVITY IS SEPARATELY MANAGED IN ACCORDANCE WITH ARTICLE 14 . 4 . THE UNDERTAKINGS REFERRED TO IN PARAGRAPH 3 MAY SET UP AGENCIES OR BRANCHES IN THE OTHER MEMBER STATES ONLY FOR THE CLASSES LISTED IN THE ANNEX TO THE FIRST COORDINATION DIRECTIVE ( NON-LIFE INSURANCE ) . 5 . THE UNDERTAKINGS REFERRED TO IN PARAGRAPH 3 MAY , BY SETTING UP SUBSIDIARIES IN OTHER MEMBER STATES TO CARRY ON THE ACTIVITIES REFERRED TO IN THIS DIRECTIVE , AVAIL THEMSELVES OF THE CONDITIONS AND FACILITIES LAID DOWN IN ARTICLE 35 FOR A TRANSITIONAL PERIOD OF 10 YEARS FROM THE DATE OF NOTIFICATION OF THIS DIRECTIVE , PROVIDED THEY DO NOT ALREADY HAVE AN AGENCY OR BRANCH CARRYING ON IN SUCH MEMBER STATES ANY ACTIVITIES OTHER THAN THOSE COVERED BY THIS DIRECTIVE . 6 . ( A ) ANY MEMBER STATE MAY REQUIRE UNDERTAKINGS WHOSE HEAD OFFICES ARE ESTABLISHED IN ITS TERRITORY TO CEASE , WITHIN A PERIOD TO BE DETERMINED BY THE MEMBER STATE CONCERNED , THE SIMULTANEOUS PURSUIT OF ACTIVITIES IN WHICH THEY WERE ENGAGED AT THE TIME OF NOTIFICATION OF THIS DIRECTIVE . ( B ) AFTER CONSULTING THE SUPERVISORY AUTHORITY OF THE HEAD OFFICE MEMBER STATE , PARTICULARLY IN REGARD TO THE PERIOD WITHIN WHICH SUCH ACTION MUST TAKE PLACE , ANY MEMBER STATE MAY ALSO IMPOSE THIS REQUIREMENT ON AGENCIES OR BRANCHES ESTABLISHED IN ITS TERRITORY WHICH SIMULTANEOUSLY CARRY ON BOTH ACTIVITIES THERE . ( C ) AGENCIES AND BRANCHES OF THE UNDERTAKINGS REFERRED TO IN PARAGRAPH 3 WHICH , AT THE TIME OF NOTIFICATION OF THIS DIRECTIVE , ARE ENGAGED IN THE TERRITORY OF A MEMBER STATE SOLELY IN THE ACTIVITIES COVERED BY THIS DIRECTIVE MAY CONTINUE THEIR ACTIVITIES THERE . IF THE UNDERTAKING WISHES TO CARRY ON THE ACTIVITIES COVERED BY THE FIRST COORDINATION DIRECTIVE ( NON-LIFE INSURANCE ) IN THAT TERRITORY IT MAY ONLY CARRY ON THE ACTIVITIES MENTIONED IN THIS DIRECTIVE THROUGH A SUBSIDIARY . ARTICLE 14 1 . THE SEPARATE MANAGEMENT REFERRED TO IN ARTICLE 13 ( 3 ) MUST BE ORGANIZED IN SUCH A WAY THAT THE ACTIVITIES COVERED BY THIS DIRECTIVE ARE DISTINCT FROM THE ACTIVITIES COVERED BY THE FIRST COORDINATION DIRECTIVE ( NON-LIFE INSURANCE ) IN ORDER THAT : - THE RESPECTIVE INTERESTS OF LIFE POLICY-HOLDERS AND NON-LIFE POLICY-HOLDERS ARE NOT PREJUDICED AND , IN PARTICULAR , THAT PROFITS FROM LIFE ASSURANCE BENEFIT LIFE POLICY-HOLDERS AS IF THE UNDERTAKING ONLY CARRIED ON THE ACTIVITY OF LIFE ASSURANCE , - THE MINIMUM FINANCIAL OBLIGATIONS , IN PARTICULAR SOLVENCY MARGINS , IN RESPECT OF ONE OR OTHER OF THE TWO ACTIVITIES , NAMELY AN ACTIVITY UNDER THIS DIRECTIVE AND AN ACTIVITY UNDER THE FIRST COORDINATION DIRECTIVE ( NON-LIFE INSURANCE ) ARE NOT BORNE BY THE OTHER ACTIVITY . HOWEVER , AS LONG AS THE MINIMUM FINANCIAL OBLIGATIONS ARE FULFILLED UNDER THE CONDITIONS LAID DOWN IN THE SECOND INDENT OF THE FIRST SUBPARAGRAPH AND , PROVIDED THE COMPETENT AUTHORITY IS INFORMED , THE UNDERTAKING MAY USE THOSE EXPLICIT ITEMS OF THE SOLVENCY MARGIN WHICH ARE STILL AVAILABLE FOR ONE OR OTHER ACTIVITY . THE SUPERVISORY AUTHORITIES SHALL ANALYZE THE RESULTS IN BOTH ACTIVITIES SO AS TO ENSURE THAT THE PROVISIONS OF THIS PARAGRAPH ARE COMPLIED WITH . 2 . ( A ) ACCOUNTS SHALL BE DRAWN UP IN SUCH A MANNER AS TO SHOW THE SOURCES OF THE RESULTS FOR EACH OF THE TWO ACTIVITIES , LIFE ASSURANCE AND NON-LIFE INSURANCE . TO THIS END ALL INCOME ( IN PARTICULAR PREMIUMS , PAYMENTS BY RE-INSURERS AND INVESTMENT INCOME ) AND EXPENDITURE ( IN PARTICULAR INSURANCE SETTLEMENTS , ADDITIONS TO TECHNICAL RESERVES , REINSURANCE PREMIUMS , OPERATING EXPENSES IN RESPECT OF INSURANCE BUSINESS ) SHALL BE BROKEN DOWN ACCORDING TO ORIGIN . ITEMS COMMON TO BOTH ACTIVITIES SHALL BE ENTERED IN ACCORDANCE WITH METHODS OF APPORTIONMENT TO BE ACCEPTED BY THE COMPETENT SUPERVISORY AUTHORITY . ( B ) UNDERTAKINGS MUST , ON THE BASIS OF THE ACCOUNTS , PREPARE A STATEMENT CLEARLY IDENTIFYING THE ITEMS MAKING UP EACH SOLVENCY MARGIN , IN ACCORDANCE WITH ARTICLE 18 OF THIS DIRECTIVE AND ARTICLE 16 ( 1 ) OF THE FIRST COORDINATION DIRECTIVE ( NON-LIFE INSURANCE ) . 3 . IF ONE OF THE SOLVENCY MARGINS IS INSUFFICIENT , THE SUPERVISORY AUTHORITIES SHALL APPLY TO THE DEFICIENT ACTIVITY THE MEASURES PROVIDED FOR IN THE RELEVANT DIRECTIVE , WHATEVER THE RESULTS IN THE OTHER ACTIVITY . BY WAY OF DEROGATION FROM THE SECOND INDENT OF THE FIRST SUBPARAGRAPH OF PARAGRAPH 1 , THESE MEASURES MAY INVOLVE THE AUTHORIZATION OF A TRANSFER FROM ONE ACTIVITY TO THE OTHER . SECTION B CONDITIONS FOR CARRYING ON ACTIVITIES ARTICLE 15 MEMBER STATES SHALL COLLABORATE CLOSELY WITH ONE ANOTHER IN SUPERVISING THE FINANCIAL POSITION OF AUTHORIZED UNDERTAKINGS . ARTICLE 16 THE SUPERVISORY AUTHORITY OF THE MEMBER STATE IN WHOSE TERRITORY THE HEAD OFFICE OF THE UNDERTAKING IS SITUATED MUST VERIFY THE STATE OF SOLVENCY OF THE UNDERTAKING WITH RESPECT TO ITS ENTIRE BUSINESS . THE SUPERVISORY AUTHORITIES OF THE OTHER MEMBER STATES SHALL PROVIDE THE FORMER WITH ALL THE INFORMATION NECESSARY TO ENABLE SUCH VERIFICATION TO BE EFFECTED . ARTICLE 17 1 . EACH MEMBER STATE IN WHOSE TERRITORY ACTIVITIES ARE CARRIED ON BY AN UNDERTAKING SHALL REQUIRE THE UNDERTAKING TO ESTABLISH SUFFICIENT TECHNICAL RESERVES , INCLUDING MATHEMATICAL RESERVES . THE AMOUNT OF THE TECHNICAL RESERVES , INCLUDING MATHEMATICAL RESERVES , SHALL BE DETERMINED ACCORDING TO THE RULES FIXED BY THE MEMBER STATE , OR , IN THE ABSENCE OF SUCH RULES , ACCORDING TO THE ESTABLISHED PRACTICES IN SUCH STATE . 2 . TECHNICAL RESERVES , INCLUDING MATHEMATICAL RESERVES , SHALL BE REQUIRED TO BE COVERED BY EQUIVALENT AND MATCHING ASSETS LOCALIZED IN EACH COUNTRY WHERE ACTIVITIES ARE CARRIED ON . MEMBER STATES MAY , HOWEVER , PERMIT RELAXATIONS IN THE RULES AS TO MATCHING ASSETS AND THE LOCALIZATION OF ASSETS . RELAXATIONS OF THE RULE ON MATCHING ASSETS SHALL TAKE ACCOUNT OF THE CHARACTERISTICS OF LIFE ASSURANCE WHICH IS PRIMARILY A FORM OF CAPITAL AND LONG-TERM INSURANCE . HAVING REGARD TO ITS SPECIAL POSITION , LUXEMBOURG MAY , PENDING COORDINATION OF LEGISLATION ON THE WINDING-UP OF UNDERTAKINGS , RETAIN ITS SYSTEM OF GUARANTEES FOR TECHNICAL RESERVES , INCLUDING MATHEMATICAL RESERVES , EXISTING AT THE DATE OF NOTIFICATION OF THIS DIRECTIVE . THE REGULATIONS OF THE COUNTRY WHERE ACTIVITIES ARE CARRIED ON SHALL DETERMINE THE NATURE OF SUCH ASSETS AND , WHERE APPROPRIATE , THE EXTENT TO WHICH THEY MAY BE USED FOR THE PURPOSE OF COVERING THE TECHNICAL RESERVES , INCLUDING MATHEMATICAL RESERVES , AND SHALL ALSO DETERMINE THE RULES FOR VALUING SUCH ASSETS . COMPLIANCE WITH THESE REGULATIONS MAY BE ENSURED BY THE INTERVENTION OF A PERSON OR INSTITUTION FROM OUTSIDE THE UNDERTAKING WITH RESPONSIBILITY FOR VERIFYING ON THE SPOT WHETHER THE ASSETS REPRESENTING TECHNICAL RESERVES , INCLUDING MATHEMATICAL RESERVES , COMPLY WITH THE REGULATIONS . THIS SHALL BE THE FUNCTION OF , IN PARTICULAR , THE " TREUHAENDER " IN GERMANY AND OF THE " TILLIDSMAND " IN DENMARK . 3 . IF A MEMBER STATE ALLOWS ANY TECHNICAL RESERVES , INCLUDING MATHEMATICAL RESERVES , TO BE COVERED BY CLAIMS AGAINST RE-INSURERS , IT SHALL FIX THE PERCENTAGE SO ALLOWED . IN SUCH CASE , IT MAY NOT REQUIRE THE ASSETS REPRESENTING SUCH CLAIMS TO BE LOCALIZED IN ITS TERRITORY , NOTWITHSTANDING THE PROVISIONS OF PARAGRAPH 2 . 4 . THE SUPERVISORY AUTHORITY OF THE MEMBER STATE IN WHOSE TERRITORY THE HEAD OFFICE OF AN UNDERTAKING IS SITUATED SHALL VERIFY THAT ITS BALANCE SHEET SHOWS IN RESPECT OF THE TECHNICAL RESERVES , INCLUDING MATHEMATICAL RESERVES , ASSETS EQUIVALENT TO THE UNDERWRITING LIABILITIES ASSUMED IN ALL THE COUNTRIES WHERE IT CARRIES ON ACTIVITIES . ARTICLE 18 EACH MEMBER STATE SHALL REQUIRE OF EVERY UNDERTAKING WHOSE HEAD OFFICE IS SITUATED IN ITS TERRITORY AN ADEQUATE SOLVENCY MARGIN IN RESPECT OF ITS ENTIRE BUSINESS . THE SOLVENCY MARGIN SHALL CONSIST OF : 1 . THE ASSETS OF THE UNDERTAKING , FREE OF ALL FORESEEABLE LIABILITIES , LESS ANY INTANGIBLE ITEMS ; IN PARTICULAR THE FOLLOWING SHALL BE INCLUDED : - THE PAID-UP SHARE CAPITAL OR , IN THE CASE OF A MUTUAL CONCERN , THE PAID-UP AMOUNT OF ITS FUND , - ONE HALF OF THE UNPAID-UP SHARE CAPITAL OR FUND ONCE 25 % OF SUCH CAPITAL OR FUND ARE PAID UP , - STATUTORY RESERVES AND FREE RESERVES NOT CORRESPONDING TO UNDERWRITING LIABILITIES , - ANY CARRY-FORWARD OF PROFITS ; 2 . IN SO FAR AS AUTHORIZED UNDER NATIONAL LAW , PROFIT RESERVES APPEARING IN THE BALANCE SHEET WHERE THEY MAY BE USED TO COVER ANY LOSSES WHICH MAY ARISE AND WHERE THEY HAVE NOT BEEN MADE AVAILABLE FOR DISTRIBUTION TO POLICY-HOLDERS ; 3 . UPON APPLICATION , WITH SUPPORTING EVIDENCE , BY THE UNDERTAKING TO THE SUPERVISORY AUTHORITY OF THE MEMBER STATE IN THE TERRITORY OF WHICH ITS HEAD OFFICE IS SITUATED AND WITH THE AGREEMENT OF THAT AUTHORITY : ( A ) AN AMOUNT EQUAL TO 50 % OF THE UNDERTAKING'S FUTURE PROFITS ; THE AMOUNT OF THE FUTURE PROFITS SHALL BE OBTAINED BY MULTIPLYING THE ESTIMATED ANNUAL PROFIT BY A FACTOR WHICH REPRESENTS THE AVERAGE PERIOD LEFT TO RUN ON POLICIES ; THE FACTOR USED MAY NOT EXCEED 10 ; THE ESTIMATED ANNUAL PROFIT SHALL BE THE ARITHMETICAL AVERAGE OF THE PROFITS MADE OVER THE LAST FIVE YEARS IN THE ACTIVITIES LISTED IN ARTICLE 1 . THE BASES FOR CALCULATING THE FACTOR BY WHICH THE ESTIMATED ANNUAL PROFIT IS TO BE MULTIPLIED AND THE ITEMS COMPRISING THE PROFITS MADE SHALL BE DEFINED BY COMMON AGREEMENT BY THE COMPETENT AUTHORITIES OF THE MEMBER STATES IN COLLABORATION WITH THE COMMISSION . PENDING SUCH AGREEMENT , THOSE ITEMS SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE MEMBER STATE IN THE TERRITORY OF WHICH THE UNDERTAKING ( HEAD OFFICE , AGENCY OR BRANCH ) CARRIES ON ITS ACTIVITIES . WHEN THE COMPETENT AUTHORITIES HAVE DEFINED THE CONCEPT OF PROFITS MADE , THE COMMISSION SHALL SUBMIT PROPOSALS FOR THE HARMONIZATION OF THIS CONCEPT BY MEANS OF A DIRECTIVE ON THE HARMONIZATION OF THE ANNUAL ACCOUNTS OF INSURANCE UNDERTAKINGS AND PROVIDING FOR THE COORDINATION SET OUT IN ARTICLE 1 ( 2 ) OF DIRECTIVE 78/660/EEC ( 7 ) ; ( B ) WHERE ZILLMERIZING IS NOT PRACTISED OR WHERE , IF PRACTISED , IT IS LESS THAN THE LOADING FOR ACQUISITION COSTS INCLUDED IN THE PREMIUM , THE DIFFERENCE BETWEEN A NON-ZILLMERIZED OR PARTIALLY ZILLMERIZED MATHEMATICAL RESERVE AND A MATHEMATICAL RESERVE ZILLMERIZED AT A RATE EQUAL TO THE LOADING FOR ACQUISITION COSTS INCLUDED IN THE PREMIUM ; THIS FIGURE MAY NOT , HOWEVER , EXCEED 3,5 % OF THE SUM OF THE DIFFERENCES BETWEEN THE RELEVANT CAPITAL SUMS OF LIFE ASSURANCE ACTIVITIES AND THE MATHEMATICAL RESERVES FOR ALL POLICIES FOR WHICH ZILLMERIZING IS POSSIBLE ; THE DIFFERENCE SHALL BE REDUCED BY THE AMOUNT OF ANY UNDEPRECIATED ACQUISITION COSTS ENTERED AS AN ASSET ; ( C ) WHERE APPROVAL IS GIVEN BY THE SUPERVISORY AUTHORITIES OF THE MEMBER STATES CONCERNED IN WHICH THE UNDERTAKING IS CARRYING ON ITS ACTIVITIES ANY HIDDEN RESERVES RESULTING FROM THE UNDER-ESTIMATION OF ASSETS AND OVER-ESTIMATION OF LIABILITIES OTHER THAN MATHEMATICAL RESERVES IN SO FAR AS SUCH HIDDEN RESERVES ARE NOT OF AN EXCEPTIONAL NATURE . ARTICLE 19 SUBJECT TO ARTICLE 20 , THE MINIMUM SOLVENCY MARGIN SHALL BE DETERMINED AS SHOWN BELOW ACCORDING TO THE CLASSES OF INSURANCE UNDERWRITTEN : ( A ) FOR THE KINDS OF INSURANCE REFERRED TO IN ARTICLE 1 ( 1 ) ( A ) AND ( B ) OTHER THAN ASSURANCES LINKED TO INVESTMENT FUNDS AND FOR THE OPERATIONS REFERRED TO IN ARTICLE 1 ( 3 ) , IT MUST BE EQUAL TO THE SUM OF THE FOLLOWING TWO RESULTS : - FIRST RESULT : A 4 % FRACTION OF THE MATHEMATICAL RESERVES , RELATING TO DIRECT BUSINESS GROSS OF RE-INSURANCE CESSIONS AND TO RE-INSURANCE ACCEPTANCES SHALL BE MULTIPLIED BY THE RATIO , FOR THE LAST FINANCIAL YEAR , OF THE TOTAL MATHEMATICAL RESERVES NET OF RE-INSURANCE CESSIONS TO THE GROSS TOTAL MATHEMATICAL RESERVES AS SPECIFIED ABOVE ; THAT RATIO MAY IN NO CASE BE LESS THAN 85 % ; - SECOND RESULT : FOR POLICIES ON WHICH THE CAPITAL AT RISK IS NOT A NEGATIVE FIGURE , A 0,3 % FRACTION OF SUCH CAPITAL UNDERWRITTEN BY THE UNDERTAKING SHALL BE MULTIPLIED BY THE RATIO , FOR THE LAST FINANCIAL YEAR , OF THE TOTAL CAPITAL AT RISK RETAINED AS THE UNDERTAKING'S LIABILITY AFTER RE-INSURANCE CESSIONS AND RETROCESSIONS TO THE TOTAL CAPITAL AT RISK GROSS OF RE-INSURANCE ; THAT RATIO MAY IN NO CASE BE LESS THAN 50 % . FOR TEMPORARY ASSURANCE ON DEATH OF A MAXIMUM TERM OF THREE YEARS THE ABOVE FRACTION SHALL BE 0,1 % ; FOR SUCH ASSURANCE OF A TERM OF MORE THAN THREE YEARS BUT NOT MORE THAN FIVE YEARS THE ABOVE FRACTION SHALL BE 0,15 % . ( B ) FOR THE SUPPLEMENTARY INSURANCE REFERRED TO IN ARTICLE 1 ( 1 ) ( C ) , IT SHALL BE EQUAL TO THE RESULT OF THE FOLLOWING CALCULATION : - THE PREMIUMS OR CONTRIBUTIONS ( INCLUSIVE OF CHARGES ANCILLARY TO PREMIUMS OR CONTRIBUTIONS ) DUE IN RESPECT OF DIRECT BUSINESS IN THE LAST FINANCIAL YEAR IN RESPECT OF ALL FINANCIAL YEARS SHALL BE AGGREGATED ; - TO THIS AGGREGATE THERE SHALL BE ADDED THE AMOUNT OF PREMIUMS ACCEPTED FOR ALL REINSURANCE IN THE LAST FINANCIAL YEAR ; - FROM THIS SUM SHALL THEN BE DEDUCTED THE TOTAL AMOUNT OF PREMIUMS OR CONTRIBUTIONS CANCELLED IN THE LAST FINANCIAL YEAR AS WELL AS THE TOTAL AMOUNT OF TAXES AND LEVIES PERTAINING TO THE PREMIUMS OR CONTRIBUTIONS ENTERING INTO THE AGGREGATE . THE AMOUNT SO OBTAINED SHALL BE DIVIDED INTO TWO PORTIONS , THE FIRST EXTENDING UP TO 10 MILLION UNITS OF ACCOUNT AND THE SECOND COMPRISING THE EXCESS ; 18 % AND 16 % OF THESE PORTIONS RESPECTIVELY SHALL BE CALCULATED AND ADDED TOGETHER . THE RESULT SHALL BE OBTAINED BY MULTIPLYING THE SUM SO CALCULATED BY THE RATIO EXISTING IN RESPECT OF THE LAST FINANCIAL YEAR BETWEEN THE AMOUNT OF CLAIMS REMAINING TO BE BORNE BY THE UNDERTAKING AFTER DEDUCTION OF TRANSFERS FOR REINSURANCE AND THE GROSS AMOUNT OF CLAIMS ; THIS RATIO MAY IN NO CASE BE LESS THAN 50 % . IN THE CASE OF THE ASSOCATION OF UNDERWRITERS KNOWN AS LLOYD'S , THE CALCULATION OF THE SOLVENCY MARGIN SHALL BE MADE ON THE BASIS OF NET PREMIUMS , WHICH SHALL BE MULTIPLIED BY FLAT-RATE PERCENTAGE FIXED ANNUALLY BY THE SUPERVISORY AUTHORITY OF THE HEAD-OFFICE MEMBER STATE . THIS FLAT-RATE PERCENTAGE MUST BE CALCULATED ON THE BASIS OF THE MOST RECENT STATISTICAL DATA ON COMMISSIONS PAID . THE DETAILS TOGETHER WITH THE RELEVANT CALCULATIONS SHALL BE SENT TO THE SUPERVISORY AUTHORITIES OF THE COUNTRIES IN WHOSE TERRITORY LLOYD'S IS ESTABLISHED . ( C ) FOR PERMANENT HEALTH INSURANCE NOT SUBJECT TO CANCELLATION REFERRED TO IN ARTICLE 1 ( 1 ) ( D ) , AND FOR CAPITAL REDEMPTION OPERATIONS REFERRED TO IN ARTICLE 1 ( 2 ) ( B ) , IT SHALL BE EQUAL TO A 4 % FRACTION OF THE MATHEMATICAL RESERVES CALCULATED IN COMPLIANCE WITH THE CONDITIONS SET OUT IN THE FIRST RESULT IN ( A ) OF THIS ARTICLE . ( D ) FOR TONTINES , REFERRED TO IN ARTICLE 1 ( 2 ) ( A ) , IT SHALL BE EQUAL TO 1 % OF THEIR ASSETS . ( E ) FOR ASSURANCES COVERED BY ARTICLE 1 ( 1 ) ( A ) AND ( B ) LINKED TO INVESTMENT FUNDS AND FOR THE OPERATIONS REFERRED TO IN ARTICLE 1 ( 2 ) ( C ) , ( D ) AND ( E ) IT SHALL BE EQUAL TO : - A 4 % FRACTION OF THE MATHEMATICAL RESERVES , CALCULATED IN COMPLIANCE WITH THE CONDITIONS SET OUT IN THE FIRST RESULT IN ( A ) OF THIS ARTICLE IN SO FAR AS THE UNDERTAKING BEARS AN INVESTMENT RISK , AND A 1 % FRACTION OF THE RESERVES CALCULATED IN THE FASHION , IN SO FAR AS THE UNDERTAKING BEARS NO INVESTMENT RISK PROVIDED THAT THE TERM OF THE CONTRACT EXCEEDS FIVE YEARS AND THE ALLOCATION TO COVER MANAGEMENT EXPENSES SET OUT IN THE CONTRACT IS FIXED FOR A PERIOD EXCEEDING FIVE YEARS PLUS - A 0,3 % FRACTION OF THE CAPITAL AT RISK CALCULATED IN COMPLIANCE WITH THE CONDITIONS SET OUT IN THE FIRST SUBPARAGRAPH OF THE SECOND RESULT OF ( A ) OF THIS ARTICLE IN SO FAR AS THE UNDERTAKING COVERS A DEATH RISK . ARTICLE 20 1 . ONE THIRD OF THE MINIMUM SOLVENCY MARGIN AS SPECIFIED IN ARTICLE 19 SHALL CONSTITUTE THE GUARANTEE FUND . SUBJECT TO PARAGRAPH 2 , AT LEAST 50 % OF THIS FUND SHALL CONSIST OF THE ITEMS LISTED IN ARTICLE 18 ( 1 ) AND ( 2 ) . 2 . ( A ) THE GUARANTEE FUND MAY NOT , HOWEVER , BE LESS THAN A MINIMUM OF 800 000 UNITS OF ACCOUNT . ( B ) ANY MEMBER STATE MAY PROVIDE FOR THE MINIMUM OF THE GUARANTEE FUND TO BE REDUCED TO 600 000 UNITS OF ACCOUNT IN THE CASE OF MUTUAL ASSOCIATIONS AND MUTUAL-TYPE ASSOCIATIONS AND TONTINES . ( C ) FOR MUTUAL ASSOCIATIONS REFERRED TO IN THE SECOND SENTENCE OF THE SECOND INDENT OF ARTICLE 3 ( 2 ) , AS SOON AS THEY COME WITHIN THE SCOPE OF THIS DIRECTIVE , AND FOR TONTINES , ANY MEMBER STATE MAY PERMIT THE ESTABLISHMENT OF A MINIMUM OF THE GUARANTEE FUND OF 100 000 UNITS OF ACCOUNT TO BE INCREASED PROGRESSIVELY TO THE AMOUNT FIXED IN ( B ) BY SUCCESSIVE TRANCHES OF 100 000 UNITS OF ACCOUNT WHENEVER THE CONTRIBUTIONS INCREASE BY 500 000 UNITS OF ACCOUNT . ( D ) THE MINIMUM OF THE GUARANTEE FUND REFERRED TO IN ( A ) , ( B ) AND ( C ) MUST CONSIST OF THE ITEMS LISTED IN ARTICLE 18 ( 1 ) AND ( 2 ) . 3 . MUTUAL ASSOCIATIONS WISHING TO EXTEND THEIR BUSINESS WITHIN THE MEANING OF ARTICLE 8 ( 2 ) OR ARTICLE 10 MAY NOT DO SO UNLESS THEY COMPLY IMMEDIATELY WITH THE REQUIREMENTS OF PARAGRAPH 2 ( A ) AND ( B ) OF THIS ARTICLE . ARTICLE 21 1 . MEMBER STATES SHALL NOT PRESCRIBE ANY RULES AS TO THE CHOICE OF THE ASSETS IN EXCESS OF THOSE REPRESENTING THE RESERVES REFERRED TO IN ARTICLE 17 . 2 . SUBJECT TO ARTICLE 17 ( 2 ) , ARTICLE 24 ( 1 ) AND ( 3 ) AND THE LAST SUBPARAGRAPH OF ARTICLE 26 ( 1 ) , MEMBER STATES SHALL NOT RESTRAIN THE FREE DISPOSAL OF ASSETS , WHETHER MOVABLE OR IMMOVABLE , FORMING PART OF THE ASSETS OF AUTHORIZED UNDERTAKINGS . 3 . THIS ARTICLE SHALL NOT PRECLUDE ANY MEASURES WHICH MEMBER STATES , WHILE OBSERVING THE RULES PREVAILING IN COUNTRIES WHERE ACTIVITIES ARE CARRIED ON AS REQUIRED UNDER ARTICLE 17 ( 2 ) AND WHILE SAFEGUARDING THE INTERESTS OF POLICY-HOLDERS , ARE ENTITLED TO TAKE AS OWNERS OR MEMBERS OR ASSOCIATES OF THE UNDERTAKINGS IN QUESTION . ARTICLE 22 1 . MEMBER STATES MAY NOT REQUIRE UNDERTAKINGS TO CEDE PART OF THEIR UNDERWRITING OF ACTIVITIES LISTED IN ARTICLE 1 TO AN ORGANIZATION OR ORGANIZATIONS DESIGNATED BY NATIONAL REGULATIONS . 2 . ( A ) THE ITALIAN REPUBLIC MAY , AS AN EXCEPTION , CONTINUE TO REQUIRE UNDERTAKINGS ESTABLISHED IN ITS TERRITORY TO CEDE PART OF THEIR UNDERWRITING TO THE ISTITUTO NAZIONALE DI ASSICURAZIONI , ON CONDITION THAT : - THE EXTENT OF THAT REQUIREMENT AS AT THE TIME OF NOTIFICATION OF THIS DIRECTIVE IS IN NO WAY ENLARGED , - WHERE ACCOUNT IS TAKEN , IN DETERMINING THE COMPULSORY CESSION PERCENTAGE , OF THE PERIOD DURING WHICH THE AGENCY OR BRANCH HAS BEEN ESTABLISHED IN ITALY , ACCOUNT SHALL ALSO BE TAKEN OF THE TOTAL NUMBER OF FINANCIAL YEARS DURING WHICH THE UNDERTAKING HAS CARRIED ON THE KINDS OF INSURANCE REFERRED TO IN ARTICLE 1 IN THE TERRITORY OF THE MEMBER STATE IN WHICH ITS HEAD OFFICE IS SITUATED . IN SUCH CASES , THE COMPETENT AUTHORITY IN THAT STATE SHALL ISSUE A CERTIFICATE IN CONFORMITY WITH THAT REFERRED TO IN ARTICLE 10 ( 1 ) ( B ) IN RESPECT OF THE ENTIRE PERIOD DURING WHICH THE UNDERTAKING HAS CARRIED ON BUSINESS IN THOSE KINDS OF INSURANCE . ( B ) THIS MATTER SHALL BE RE-EXAMINED IN CONNECTION WITH A SECOND DIRECTIVE RELATING TO THE COORDINATION OF LAWS ON LIFE ASSURANCE AND LAYING DOWN PROVISIONS INTENDED TO FACILITATE THE EFFECTIVE EXERCISE OF FREEDOM TO PROVIDE SERVICES . ARTICLE 23 1 . EACH MEMBER STATE SHALL REQUIRE EVERY UNDERTAKING WHOSE HEAD OFFICE IS SITUATED IN ITS TERRITORY TO PRODUCE AN ANNUAL ACCOUNT , COVERING ALL TYPES OF OPERATION , OF ITS FINANCIAL SITUATION AND SOLVENCY . 2 . MEMBER STATES SHALL REQUIRE UNDERTAKINGS CARRYING ON ACTIVITIES IN THEIR TERRITORY TO RENDER PERIODICALLY THE RETURNS , TOGETHER WITH STATISTICAL DOCUMENTS , WHICH ARE NECESSARY FOR THE PURPOSES OF SUPERVISION . THE COMPETENT SUPERVISORY AUTHORITIES SHALL FURNISH EACH OTHER WITH THE DOCUMENTS AND INFORMATION NECESSARY FOR EXERCISING SUPERVISION . ARTICLE 24 1 . IF AN UNDERTAKING DOES NOT COMPLY WITH THE PROVISIONS ENVISAGED IN ARTICLE 17 , THE SUPERVISORY AUTHORITY OF THE MEMBER STATE IN WHOSE TERRITORY IT CARRIES ON ITS ACTIVITY MAY PROHIBIT THE FREE DISPOSAL OF ASSETS LOCALIZED IN THAT MEMBER STATE AFTER HAVING INFORMED THE SUPERVISORY AUTHORITIES OF THE HEAD-OFFICE MEMBER STATE OF ITS INTENTION . 2 . FOR THE PURPOSES OF RESTORTING THE FINANCIAL SITUATION OF AN UNDERTAKING WHOSE SOLVENCY MARGIN HAS FALLEN BELOW THE MINIMUM REQUIRED UNDER ARTICLE 19 , THE SUPERVISORY AUTHORITY OF THE HEAD-OFFICE MEMBER STATE SHALL REQUIRE A PLAN FOR THE RESTORATION OF A SOUND FINANCIAL POSITION TO BE SUBMITTED FOR ITS APPROVAL . 3 . IF THE SOLVENCY MARGIN FALLS BELOW THE GUARANTEE FUND AS DEFINED IN ARTICLE 20 , OR IF THE LATTER IS NO LONGER CONSTITUTED AS LAID DOWN IN THAT ARTICLE , THE SUPERVISORY AUTHORITY OF THE HEAD-OFFICE MEMBER STATE SHALL REQUIRE THE UNDERTAKING TO SUBMIT A SHORT-TERM FINANCE SCHEME FOR ITS APPROVAL . IT MAY ALSO RESTRICT OR PROHIBIT THE FREE DISPOSAL OF THE ASSETS OF THE UNDERTAKING . IT SHALL INFORM THE AUTHORITIES OF OTHER MEMBER STATES IN WHOSE TERRITORIES THE UNDERTAKING IS AUTHORIZED OF ANY MEASURES AND THE LATTER SHALL , AT THE REQUEST OF THE FORMER , TAKE THE SAME MEASURES . 4 . THE COMPETENT SUPERVISORY AUTHORITIES MAY FURTHER TAKE ALL MEASURES NECESSARY TO SAFEGUARD THE POLICY-HOLDERS' INTERESTS IN THE CASES PROVIDED FOR IN PARAGRAPHS 1 AND 3 . 5 . THE SUPERVISORY AUTHORITIES OF OTHER MEMBER STATES IN WHOSE TERRITORY THE UNDERTAKING IN QUESTION HAS ALSO BEEN AUTHORIZED SHALL COLLABORATE FOR THE PURPOSE OF IMPLEMENTING THE PROVISONS REFERRED TO IN PARAGRAPHS 1 TO 4 . ARTICLE 25 1 . EACH MEMBER STATE SHALL MAKE IT POSSIBLE FOR AN AUTHORIZED UNDERTAKING TO ASSIGN ALL OR PART OF ITS PORTFOLIO OF POLICIES IF THE ASSIGNEES POSSESS THE NECESSARY SOLVENCY MARGIN , DUE ACCOUNT BEING TAKEN OF THE ASSIGNMENT . THE SUPERVISORY AUTHORITIES CONCERNED SHALL CONSULT EACH OTHER BEFORE APPROVING SUCH ASSIGNMENT . 2 . ONCE APPROVED BY THE COMPETENT NATIONAL AUTHORITY , SUCH ASSIGNMENT SHALL AFFECT DIRECTLY THE POLICY-HOLDERS CONCERNED . SECTION C WITHDRAWAL OF AUTHORIZATION ARTICLE 26 1 . THE AUTHORIZATION GRANTED BY THE COMPETENT AUTHORITY OF THE MEMBER STATE IN WHOSE TERRITORY THE HEAD OFFICE IS SITUATED MAY BE WITHDRAWN BY SUCH AUTHORITY IF THE UNDERTAKING : ( A ) NO LONGER FULFILS THE CONDITIONS OF ADMISSION ; ( B ) HAS BEEN UNABLE , WITHIN THE TIME ALLOWED , TO TAKE THE MEASURES CONTAINED IN THE RESTORATION PLAN OR FINANCE SCHEME REFERRED TO IN ARTICLE 24 ; ( C ) FAILS SERIOUSLY IN ITS OBLIGATIONS UNDER THE NATIONAL REGULATIONS . IN THE EVENT OF THE WITHDRAWAL OF THE AUTHORIZATION , THE SUPERVISORY AUTHORITY OF THE HEAD-OFFICE MEMBER STATE SHALL NOTIFY SUCH WITHDRAWAL TO THE SUPERVISORY AUTHORITIES OF OTHER MEMBER STATES WHICH HAVE AUTHORIZED THE UNDERTAKING ; THEY SHALL , THEREUPON , ALSO WITHDRAW THEIR AUTHORIZATION . THE SUPERVISORY AUTHORITY OF THE HEAD-OFFICE MEMBER STATE SHALL , IN CONJUNCTION WITH SUCH OTHER AUTHORITIES , TAKE ALL NECESSARY MEASURES TO SAFEGUARD POLICY-HOLDERS' INTERESTS AND , IN PARTICULAR , SHALL RESTRICT THE FREE DISPOSAL OF THE ASSETS OF THE UNDERTAKING IF SUCH RESTRICTION HAS NOT BEEN ALREADY IMPOSED IN ACCORDANCE WITH THE PROVISIONS OF THE SECOND SUBPARAGRAPH OF ARTICLE 24 ( 1 ) AND ( 3 ) . 2 . AN AUTHORIZATION GRANTED TO AN AGENCY OR BRANCH OF AN UNDERTAKING WHOSE HEAD OFFICE IS SITUATED IN ANOTHER MEMBER STATE MAY BE WITHDRAWN IF THE AGENCY OR BRANCH : ( A ) NO LONGER FULFILS THE CONDITIONS FOR ADMISSION ; ( B ) FAILS SERIOUSLY IN ITS OBLIGATIONS UNDER THE REGULATIONS OF THE MEMBER STATE WHERE IT CARRIES ON ITS ACTIVITY , WITH RESPECT IN PARTICULAR TO THE ESTABLISHMENT OF RESERVES REFERRED TO IN ARTICLE 17 . BEFORE WITHDRAWING AUTHORIZATION THE SUPERVISORY AUTHORITIES OF THE MEMBER STATE WHERE THE ACTIVITY IS CARRIED ON SHALL CONSULT THE SUPERVISORY AUTHORITY OF THE MEMBER STATE WHERE THE HEAD OFFICE IS SITUATED . IF THEY DEEM IT NECESSARY TO SUSPEND THE BUSINESS OF SUCH AGENCY OR BRANCH BEFORE CONSULTATION IS CONCLUDED , THEY SHALL IMMEDIATELY ADVISE THE SUPERVISORY AUTHORITY OF THE COUNTRY WHERE THE HEAD OFFICE IS SITUATED . 3 . ANY DECISION TO WITHDRAW AUTHORIZATION OR SUSPEND BUSINESS SHALL BE SUPPORTED BY PRECISE REASONS AND NOTIFIED TO THE UNDERTAKING IN QUESTION . EACH MEMBER STATE SHALL MAKE PROVISION FOR A RIGHT TO APPLY TO THE COURTS AGAINST SUCH A DECISION . TITLE III RULES APPLICABLE TO AGENCIES OR BRANCHES ESTABLISHED WITHIN THE COMMUNITY AND BELONGING TO UNDERTAKINGS WHOSE HEAD OFFICES ARE OUTSIDE THE COMMUNITY ARTICLE 27 1 . EACH MEMBER STATE SHALL MAKE ACCESS TO THE ACTIVITIES REFERRED TO IN ARTICLE 1 BY ANY UNDERTAKING WHOSE HEAD OFFICE IS OUTSIDE THE COMMUNITY SUBJECT TO AN OFFICIAL AUTHORIZATION . 2 . A MEMBER STATE MAY GRANT AN AUTHORIZATION IF THE UNDERTAKING FULFILS AT LEAST THE FOLLOWING CONDITIONS : ( A ) IT IS ENTITLED TO UNDERTAKE INSURANCE ACTIVITIES COVERED BY ARTICLE 1 UNDER ITS NATIONAL LAW ; ( B ) IT ESTABLISHES AN AGENCY OR BRANCH IN THE TERRITORY OF SUCH MEMBER STATE ; ( C ) IT UNDERTAKES TO ESTABLISH AT THE PLACE OF MANAGEMENT OF THE AGENCY OR BRANCH ACCOUNTS SPECIFIC TO THE ACTIVITY WHICH IT CARRIES ON THERE AND TO KEEP THERE ALL THE RECORDS RELATING TO THE BUSINESS TRANSACTED ; ( D ) IT DESIGNATES A GENERAL REPRESENTATIVE , TO BE APPROVED BY THE COMPETENT AUTHORITIES ; ( E ) IT POSSESSES IN THE MEMBER STATE WHERE IT CARRIES ON AN ACTIVITY ASSETS OF AN AMOUNT EQUAL IN VALUE TO AT LEAST ONE HALF OF THE MINIMUM AMOUNT PRESCRIBED IN ARTICLE 20 ( 2 ) ( A ) IN RESPECT OF THE GUARANTEE FUND AND DEPOSITS ONE FOURTH OF THE MINIMUM AMOUNT AS SECURITY ; ( F ) IT UNDERTAKES TO KEEP A SOLVENCY MARGIN COMPLYING WITH ARTICLE 29 ; ( G ) IT SUBMITS A SCHEME OF OPERATIONS IN ACCORDANCE WITH ARTICLE 11 ( 1 ) AND ( 2 ) . ARTICLE 28 MEMBER STATES SHALL REQUIRE UNDERTAKINGS TO ESTABLISH RESERVES , REFERRED TO IN ARTICLE 17 , ADEQUATE TO COVER THE UNDERWRITING LIABILITIES ASSUMED IN THEIR TERRITORIES . MEMBER STATES SHALL SEE THAT THE AGENCY OR BRANCH COVERS SUCH RESERVES BY MEANS OF ASSETS WHICH ARE EQUIVALENT TO SUCH RESERVES AND , TO THE EXTENT FIXED BY THE MEMBER STATE IN QUESTION , MATCHING ASSETS . THE LAW OF THE MEMBER STATES SHALL BE APPLICABLE TO THE CALCULATION OF SUCH RESERVES , THE DETERMINATION OF CATEGORIES OF INVESTMENT AND THE VALUATION OF ASSETS , AND , WHERE APPROPRIATE , THE DETERMINATION OF THE EXTENT TO WHICH THESE ASSETS MAY BE USED FOR THE PURPOSE OF COVERING SUCH RESERVES . THE MEMBER STATE IN QUESTION SHALL REQUIRE THAT THE ASSETS COVERING THESE RESERVES , SHALL BE LOCALIZED IN ITS TERRITORY . ARTICLE 17 ( 3 ) SHALL , HOWEVER , APPLY . ARTICLE 29 1 . EACH MEMBER STATE SHALL REQUIRE OF AGENCIES OR BRANCHES SET UP IN ITS TERRITORY A SOLVENCY MARGIN CONSISTING OF THE ITEMS LISTED IN ARTICLE 18 . THE MINIMUM SOLVENCY MARGIN SHALL BE CALCULATED IN ACCORDANCE WITH ARTICLE 19 . HOWEVER , FOR THE PURPOSE OF CALCULATING THIS MARGIN , ACCOUNT SHALL BE TAKEN ONLY OF THE OPERATIONS EFFECTED BY THE AGENCY OR BRANCH CONCERNED . 2 . ONE THIRD OF THE MINIMUM SOLVENCY MARGIN SHALL CONSTITUTE THE GUARANTEE FUND . HOWEVER , THE AMOUNT OF THIS FUND MAY NOT BE LESS THAN ONE HALF OF THE MINIMUM REQUIRED UNDER ARTICLE 20 ( 2 ) ( A ) . THE INITIAL DEPOSIT LODGED IN ACCORDANCE WITH ARTICLE 27 ( 2 ) ( E ) SHALL BE COUNTED TOWARDS SUCH GUARANTEE FUND . THE GUARANTEE FUND AND THE MINIMUM OF SUCH FUND SHALL BE CONSTITUTED IN ACCORDANCE WITH ARTICLE 20 . 3 . THE ASSETS REPRESENTING THE MINIMUM SOLVENCY MARGIN MUST BE KEPT WITHIN THE MEMBER STATE WHERE ACTIVITIES ARE CARRIED ON UP TO THE AMOUNT OF THE GUARANTEE FUND AND THE EXCESS WITHIN THE COMMUNITY . ARTICLE 30 1 . ANY UNDERTAKING WHICH HAS REQUESTED OR OBTAINED AUTHORIZATION FROM MORE THAN ONE MEMBER STATE MAY APPLY FOR THE FOLLOWING ADVANTAGES WHICH MAY BE GRANTED ONLY JOINTLY : ( A ) THE SOLVENCY MARGIN REFERRED TO IN ARTICLE 29 SHALL BE CALCULATED IN RELATION TO THE ENTIRE BUSINESS WHICH IT CARRIES ON WITHIN THE COMMUNITY ; IN SUCH CASE , ACCOUNT SHALL BE TAKEN ONLY OF THE OPERATIONS EFFECTED BY ALL THE AGENCIES OR BRANCHES ESTABLISHED WITHIN THE COMMUNITY FOR THE PURPOSES OF THIS CALCULATION ; ( B ) THE DEPOSIT REQUIRED UNDER ARTICLE 27 ( 2 ) ( E ) SHALL BE LODGED IN ONLY ONE OF THOSE MEMBER STATES ; ( C ) THE ASSETS REPRESENTING THE GUARANTEE FUND SHALL BE LOCALIZED IN ANY ONE OF THE MEMBER STATES IN WHICH IT CARRIES ON ITS ACTIVITIES . 2 . APPLICATION TO BENEFIT FROM THE ADVANTAGES PROVIDED FOR IN PARAGRPH 1 SHALL BE MADE TO THE COMPETENT AUTHORITIES OF THE MEMBER STATES CONCERNED . THE APPLICATION MUST STATE THE AUTHORITY OF THE MEMBER STATE WHICH IN FUTURE IS TO SUPERVISE THE SOLVENCY OF THE ENTIRE BUSINESS OF THE AGENCIES OR BRANCHES ESTABLISHED WITHIN THE COMMUNITY . REASONS MUST BE GIVEN FOR THE CHOICE OF AUTHORITY MADE BY THE UNDERTAKING . THE DEPOSIT SHALL BE LODGED WITH THAT MEMBER STATE . 3 . THE ADVANTAGES PROVIDED FOR IN PARAGRAPH 1 MAY ONLY BE GRANTED IF THE COMPETENT AUTHORITIES OF ALL MEMBER STATES IN WHICH AN APPLICATION HAS BEEN MADE AGREE TO THEM . THEY SHALL TAKE EFFECT FROM THE TIME WHEN THE SELECTED SUPERVISORY AUTHORITY INFORMS THE OTHER SUPERVISORY AUTHORITIES THAT IT WILL SUPERVISE THE STATE OF SOLVENCY OF THE ENTIRE BUSINESS OF THE AGENCIES OR BRANCHES WITHIN THE COMMUNITY . THE SUPERVISORY AUTHORITY SELECTED SHALL OBTAIN FROM THE OTHER MEMBER STATES THE INFORMATION NECESSARY FOR THE SUPERVISION OF THE OVERALL SOLVENCY OF THE AGENCIES AND BRANCHES ESTABLISHED IN THEIR TERRITORY . 4 . AT THE REQUEST OF ONE OR MORE OF THE MEMBER STATES CONCERNED , THE ADVANTAGES GRANTED UNDER THIS ARTICLE SHALL BE WITHDRAWN SIMULTANEOUSLY BY ALL MEMBER STATES CONCERNED . ARTICLE 31 1 . ( A ) SUBJECT TO POINT ( B ) , AGENCIES AND BRANCHES REFERRED TO IN THIS TITLE MAY NOT SIMULTANEOUSLY CARRY ON IN A MEMBER STATE THE ACTIVITIES REFERRED TO IN THE ANNEX TO THE FIRST COORDINATION DIRECTIVE ( NON-LIFE INSURANCE ) AND THOSE COVERED BY THIS DIRECTIVE . ( B ) SUBJECT TO POINT ( C ) , MEMBER STATES MAY PROVIDE THAT AGENCIES AND BRANCHES REFERRED TO IN THIS TITLE WHICH AT THE TIME OF NOTIFICATION OF THIS DIRECTIVE CARRY ON BOTH ACTIVITIES SIMULTANEOUSLY IN A MEMBER STATE MAY CONTINUE TO DO SO THERE PROVIDED THAT EACH ACTIVITY IS SEPARATELY MANAGED IN ACCORDANCE WITH ARTICLE 14 . ( C ) ANY MEMBER STATE WHICH UNDER ARTICLE 13 ( 6 ) ( A ) AND ( B ) REQUIRES UNDERTAKINGS ESTABLISHED IN ITS TERRITORY TO CEASE THE SIMULTANEOUS PURSUIT OF THE ACTIVITIES IN WHICH THEY ARE ENGAGED AT THE TIME OF NOTIFICATION OF THIS DIRECTIVE MUST ALSO IMPOSE THIS REQUIREMENT ON AGENCIES AND BRANCHES REFERRED TO IN THIS TITLE WHICH ARE ESTABLISHED IN ITS TERRITORY AND SIMULTANEOUSLY CARRY ON BOTH ACTIVITIES THERE . ( D ) MEMBER STATES MAY PROVIDE THAT AGENCIES AND BRANCHES REFERRED TO IN THIS TITLE WHOSE HEAD OFFICE SIMULTANEOUSLY CARRIES ON BOTH ACTIVITIES AND WHICH AT THE TIME OF NOTIFICATION OF THIS DIRECTIVE CARRY ON IN THE TERRITORY OF A MEMBER STATE SOLELY THE ACTIVITY COVERED BY THIS DIRECTIVE MAY CONTINUE THEIR ACTIVITY THERE . IF THE UNDERTAKING WISHES TO CARRY ON THE ACTIVITY REFERRED TO IN THE FIRST COORDINATION DIRECTIVE ( NON-LIFE INSURANCE ) IN THAT TERRITORY IT MAY ONLY CARRY ON THE ACTIVITY COVERED BY THIS DIRECTIVE THROUGH A SUBSIDIARY . 2 . ARTICLES 23 AND 24 SHALL APPLY MUTATIS MUTANDIS TO AGENCIES AND BRANCHES REFERRED TO IN THIS TITLE . FOR THE PURPOSES OF APPLYING ARTICLE 24 , THE SUPERVISORY AUTHORITY WHICH SUPERVISES THE OVERALL SOLVENCY OF AGENCIES OR BRANCHES SHALL BE TREATED IN THE SAME WAY AS THE SUPERVISORY AUTHORITY OF THE HEAD-OFFICE MEMBER STATE . 3 . IN THE CASE OF A WITHDRAWAL OF AUTHORIZATION BY THE AUTHORITY REFERRED TO IN ARTICLE 30 ( 2 ) , THIS AUTHORITY SHALL NOTIFY THE SUPERVISORY AUTHORITIES OF THE OTHER MEMBER STATES WHERE THE UNDERTAKING OPERATES AND THE LATTER AUTHORITIES SHALL TAKE THE APPROPRIATE MEASURES . IF THE REASON FOR THE WITHDRAWAL OF AUTHORIZATION IS THE INADEQUACY OF THE SOLVENCY MARGIN CALCULATED IN ACCORDANCE WITH ARTICLE 30 ( 1 ) ( A ) , THE SUPERVISORY AUTHORITIES OF THE OTHER MEMBER STATES CONCERNED SHALL ALSO WITHDRAW THEIR AUTHORIZATIONS . ARTICLE 32 THE COMMUNITY MAY , BY MEANS OF AGREEMENTS CONCLUDED PURSUANT TO THE TREATY WITH ONE OR MORE THIRD COUNTRIES , AGREE TO THE APPLICATION OF PROVISIONS DIFFERENT FROM THOSE PROVIDED FOR IN THIS TITLE , FOR THE PURPOSE ENSURING , UNDER CONDITIONS OF RECIPROCITY , ADEQUATE PROTECTION FOR POLICY-HOLDERS IN THE MEMBER STATES . TITLE IV TRANSITIONAL AND OTHER PROVISIONS ARTICLE 33 1 . MEMBER STATES SHALL ALLOW UNDERTAKINGS REFERRED TO IN TITLE II WHICH AT THE ENTRY INTO FORCE OF THE IMPLEMENTING MEASURES TO THIS DIRECTIVE PROVIDE INSURANCE IN THEIR TERRITORIES IN ONE OR MORE OF THE CLASSES REFERRED TO IN THE ANNEX , A PERIOD OF FIVE YEARS FROM THE DATE OF NOTIFICATION OF THIS DIRECTIVE IN ORDER TO COMPLY WITH ARTICLES 18 , 19 AND 20 . 2 . FURTHERMORE , MEMBER STATES MAY : ( A ) ALLOW ANY UNDERTAKINGS REFERRED TO IN PARAGRAPH 1 , WHICH UPON THE EXPIRY OF THE FIVE-YEAR PERIOD HAVE NOT FULLY ESTABLISHED THE SOLVENCY MARGIN , A FURTHER PERIOD NOT EXCEEDING TWO YEARS IN WHICH TO DO SO PROVIDED THAT SUCH UNDERTAKINGS HAVE , IN ACCORDANCE WITH ARTICLE 24 , SUBMITTED FOR THE APPROVAL OF THE SUPERVISORY AUTHORITY THE MEASURES WHICH THEY PROPOSE TO TAKE FOR SUCH PURPOSE ; ( B ) EXCEPT FOR THE MUTUAL ASSOCIATIONS REFERRED TO IN THE SECOND SENTENCE OF THE SECOND INDENT OF ARTICLE 3 ( 2 ) , EXEMPT UNDERTAKINGS REFERRED TO IN PARAGRAPH 1 OF THIS ARTICLE , FOR WHICH UPON THE EXPIRY OF THE FIVE-YEAR PERIOD THE SOLVENCY MARGIN TO BE ESTABLISHED PURSUANT TO ARTICLE 19 WITHOUT DEDUCTION FOR RE-INSURANCE DOES NOT REACH THE MINIMUM OF THE GUARANTEE FUND REFERRED TO IN ARTICLE 20 ( 2 ) ( A ) AND ( B ) , FROM THE REQUIREMENT TO ESTABLISH THIS FUND BEFORE THE END OF THE FINANCIAL YEAR IN RESPECT OF WHICH THE SOLVENCY MARGIN REFERRED TO REACHES THIS MINIMUM AMOUNT . THE MAXIMUM PERIOD THUS GRANTED TO THESE UNDERTAKINGS TO ESTABLISH THIS MINIMUM AMOUNT SHALL IN NO CASE EXCEED 10 YEARS FROM THE DATE OF NOTIFICATION OF THIS DIRECTIVE . 3 . UNDERTAKINGS DESIRING TO EXTEND THEIR BUSINESS WITHIN THE MEANING OF ARTICLE 8 ( 2 ) OR 10 MAY NOT DO SO UNLESS THEY COMPLY IMMEDIATELY WITH THE RULES OF THIS DIRECTIVE . 4 . UNDERTAKINGS HAVING A STRUCTURE DIFFERENT FROM ANY OF THOSE LISTED IN ARTICLE 8 MAY CONTINUE , FOR A PERIOD OF THREE YEARS FROM THE NOTIFICATION OF THIS DIRECTIVE , TO CARRY ON THEIR PRESENT BUSINESS IN THE LEGAL FORM IN WHICH THEY ARE CONSTITUTED AT THE TIME OF SUCH NOTIFICATION . UNDERTAKINGS SET UP IN THE UNITED KINGDOM BY ROYAL CHARTER OR BY PRIVATE ACT OR BY SPECIAL PUBLIC ACT MAY CARRY ON THEIR ACTIVITY IN THEIR PRESENT FORM FOR AN UNLIMITED PERIOD . THE MEMBER STATES IN QUESTION SHALL DRAW UP A LIST OF SUCH UNDERTAKINGS AND COMMUNICATE IT TO THE OTHER MEMBER STATES AND THE COMMISSION . 5 . UNDERTAKINGS WHICH , IN ACCORDANCE WITH THEIR OBJECTS , CARRY ON THE ACTIVITIES OF LIFE ASSURANCE AND SAVINGS OPERATIONS MAY CONTINUE TO CARRY ON SUCH ACTIVITIES , WITH THE EXCEPTION OF SAVINGS OPERATIONS , WHICH MUST CEASE WITHIN THREE YEARS FROM THE DATE OF NOTIFICATION OF THIS DIRECTIVE . AS AN EXCEPTION , THE " CAISSE GENERALE D'EPARGNE ET DE RETRAITE ( CGER ) " / " ALGEMENE SPOOR - EN LIFRENTEKAS ( ASLK ) " IN BELGIUM , THE SOCIETIES REGISTERED UNDER THE FRIENDLY SOCIETIES ACTS IN THE UNITED KINGDOM AND THE " BANCA NAZIONALE DELLE COMMUNICAZIONI " IN ITALY MAY CONTINUE THE ACTIVITIES THEY WERE CARRYING ON WHEN THE DIRECTIVE WAS NOTIFIED . 6 . UNDERTAKINGS WHICH CARRY ON SIMULTANEOUSLY BOTH ACTIVITIES IN ACCORDANCE WITH THE TERMS OF ARTICLE 13 SHALL HAVE A PERIOD OF FIVE YEARS FROM THE DATE OF NOTIFICATION OF THIS DIRECTIVE TO COMPLY WITH THE PROVISIONS OF ARTICLE 14 . 7 . AT THE REQUEST OF UNDERTAKINGS WHICH COMPLY WITH THE REQUIREMENTS OF ARTICLES 17 TO 20 , MEMBER STATES SHALL CEASE TO APPLY ANY RESTRICTIVE MEASURES SUCH AS THOSE RELATING TO MORTGAGES , DEPOSITS OR SECURITIES ESTABLISHED UNDER THEIR PRESENT REGULATIONS . ARTICLE 34 MEMBER STATES SHALL ALLOW AGENCIES OR BRANCHES REFERRED TO IN TITLE III WHICH , AT THE ENTRY INTO FORCE OF THE IMPLEMENTING MEASURES TO THIS DIRECTIVE , ARE CARRYING ON ONE OR MORE CLASSES REFERRED TO IN ANNEX I AND WHICH DO NOT EXTEND THEIR BUSINESS WITHIN THE MEANING OF ARTICLE 10 ( 2 ) , A MAXIMUM PERIOD OF FIVE YEARS FROM THE DATE OF NOTIFICATION OF THIS DIRECTIVE IN ORDER TO COMPLY WITH THE CONDITIONS IN ARTICLE 29 . ARTICLE 35 WHERE SUBSIDIARIES ARE SET UP IN ACCORDANCE WITH ARTICLE 13 ( 5 ) , HALF THE MINIMUM OF THE GUARANTEE FUND MAY TAKE THE FORM OF AN IRREVOCABLE FINANCIAL GUARANTEE FROM THE PARENT COMPANY , SUBJECT TO THE FOLLOWING REQUIREMENTS : ( A ) AT LEAST 95 % OF THE SUBSIDIARY'S SHARE CAPITAL MUST BE HELD BY THE PARENT COMPANY ; ( B ) UNPAID-UP SHARE CAPITAL MAY NOT BE USED TO CONSTITUTE THAT HALF OF THE MINIMUM OF THE GUARANTEE FUND WHICH IS NOT COVERED BY THE IRREVOCABLE FINANCIAL GUARANTEE ; AND ( C ) THE FINANCIAL REQUIREMENTS OF BOTH THE FIRST COORDINATION DIRECTIVE ( NON-LIFE INSURANCE ) AND THIS DIRECTIVE MUST BE MET BY THE PARENT COMPANY , THE FUNDS CORRESPONDING TO THE AMOUNT OF THE GUARANTEE NOT BEING CONSIDERED AS PART OF ITS FREE ASSETS . SUBSIDIARIES MAY BENEFIT FROM THIS ARRANGEMENT FOR A PERIOD OF SEVEN YEARS AS FROM THE DATE WHEN IT IS GRANTED . DURING THIS PERIOD , AND FROM THE THIRD YEAR ONWARDS AT THE LATEST , SUBSIDIARIES MUST PROGRESSIVELY REPLACE THE PARENT COMPANY'S GUARANTEE BY FREE ASSETS ; SUBSIDIARIES SHALL SUBMIT A PLAN TO THIS EFFECT TO THE COMPETENT SUPERVISORY AUTHORITY FOR ITS AGREEMENT TOGETHER WITH THEIR REQUEST FOR AUTHORIZATION . ARTICLE 36 DURING A PERIOD WHICH TERMINATES AT THE TIME OF THE ENTRY INTO FORCE OF AN AGREEMENT CONCLUDED WITH A THIRD COUNTRY PURSUANT TO ARTICLE 32 , AND AT THE LATEST UPON THE EXPIRY OF A PERIOD OF FOUR YEARS AFTER THE NOTIFICATION OF THIS DIRECTIVE , EACH MEMBER STATE MAY RETAIN FOR UNDERTAKINGS OF THAT COUNTRY ESTABLISHED IN ITS TERRITORY THE RULES APPLIED TO THEM ON 1 JANUARY 1979 IN RESPECT OF MATCHING ASSETS AND THE LOCALIZATION OF TECHNICAL RESERVES , INCLUDING MATHEMATICAL RESERVES , PROVIDED THAT NOTIFICATION IS GIVEN TO THE OTHER MEMBER STATES AND THE COMMISSION AND THAT THE LIMITS OF RELAXATIONS GRANTED PURSUANT TO ARTICLE 17 ( 2 ) IN FAVOUR OF THE UNDERTAKINGS OF MEMBER STATES ESTABLISHED IN ITS TERRITORY ARE NOT EXCEEDED . ARTICLE 37 1 . WHERE A MEMBER STATE REQUIRES OF ITS OWN NATIONALS PROOF OF GOOD REPUTE AND PROOF OF NO PREVIOUS BANKRUPTCY , OR PROOF OF EITHER OF THESE , THAT STATE SHALL ACCEPT AS SUFFICIENT EVIDENCE IN RESPECT OF NATIONALS OF OTHER MEMBER STATES THE PRODUCTION OF AN EXTRACT FROM THE " JUDICIAL RECORD " OR , FAILING THIS , OF AN EQUIVALENT DOCUMENT ISSUED BY A COMPETENT JUDICIAL OR ADMINISTRATIVE AUTHORITY IN THE MEMBER STATE OF ORIGIN OR THE MEMBER STATE WHENCE THE FOREIGN NATIONAL COMES SHOWING THAT THESE REQUIREMENTS HAVE BEEN MET . 2 . WHERE THE MEMBER STATE OF ORIGIN OR THE MEMBER STATE WHENCE THE FOREIGN NATIONAL CONCERNED COMES DOES NOT ISSUE THE DOCUMENT REFERRED TO IN PARAGRAPH 1 , IT MAY BE REPLACED BY A DECLARATION ON OATH - OR IN STATES WHERE THERE IS NO PROVISION FOR DECLARATION ON OATH BY A SOLEMN DECLARATION - MADE BY THE PERSON CONCERNED BEFORE A COMPETENT JUDICIAL OR ADMINISTRATIVE AUTHORITY OR , WHERE APPROPRIATE , A NOTARY IN THE MEMBER STATE OF ORIGIN OR THE MEMBER STATE WHENCE THAT PERSON COMES ; SUCH AUTHORITY OR NOTARY SHALL ISSUE A CERTIFICATE ATTESTING THE AUTHENTICITY OF THE DECLARATION ON OATH OR SOLEMN DECLARATION . THE DECLARATION IN RESPECT OF NO PREVIOUS BANKRUPTCY MAY ALSO BE MADE BEFORE A COMPETENT PROFESSIONAL OR TRADE BODY IN THE SAID COUNTRY . 3 . DOCUMENTS ISSUED IN ACCORDANCE WITH PARAGRAPHS 1 AND 2 MUST NOT BE PRODUCED MORE THAN THREE MONTHS AFTER THEIR DATE OF ISSUE . 4 . MEMBER STATES SHALL , WITHIN THE TIME LIMIT OF 18 MONTHS FROM THE DATE OF NOTIFICATION OF THIS DIRECTIVE , DESIGNATE THE AUTHORITIES AND BODIES COMPETENT TO ISSUE THE DOCUMENTS REFERRED TO IN PARAGRAPHS 1 AND 2 SHALL FORTHWITH INFORM THE OTHER MEMBER STATES AND THE COMMISSION THEREOF . WITHIN THE SAME TIME LIMIT , EACH MEMBER STATE SHALL ALSO INFORM THE OTHER MEMBER STATES AND THE COMMISSION OF THE AUTHORITIES OR BODIES TO WHICH THE DOCUMENTS REFERRED TO IN THIS ARTICLE ARE TO BE SUBMITTED IN SUPPORT OF AN APPLICATION TO CARRY ON IN THE TERRITORY OF THIS MEMBER STATE THE ACTIVITIES REFERRED TO IN ARTICLE 1 . TITLE V FINAL PROVISIONS ARTICLE 38 THE COMMISSION AND THE COMPETENT AUTHORITIES OF THE MEMBER STATES SHALL COLLABORATE CLOSELY FOR THE PURPOSE OF FACILITATING SUPERVISION OF DIRECT INSURANCE WITHIN THE COMMUNITY AND OF EXAMINING ANY DIFFICULTIES WHICH MIGHT ARISE IN THE APPLICATION OF THIS DIRECTIVE . ARTICLE 39 1 . THE COMMISSION SHALL SUBMIT TO THE COUNCIL , WITHIN SIX YEARS FROM THE DATE OF NOTIFICATION OF THIS DIRECTIVE , A REPORT DEALING WITH THE EFFECTS OF THE FINANCIAL REQUIREMENTS IMPOSED BY THIS DIRECTIVE ON THE SITUATION IN THE INSURANCE MARKETS OF THE MEMBER STATES . IF NECESSARY , THE COMMISSION SHALL SUBMIT INTERIM REPORTS TO THE COUNCIL BEFORE THE END OF THE TRANSITIONAL PERIOD PROVIDED FOR IN ARTICLE 33 ( 1 ) . 2 . FOLLOWING A PERIOD OF 10 YEARS FROM THE NOTIFICATION OF THIS DIRECTIVE , THE COMMISSION SHALL SUBMIT TO THE COUNCIL A REPORT DEALING WITH THE OPERATIONS OF THE TWO TYPES OF UNDERTAKINGS COVERED BY THIS DIRECTIVE : THAT IS TO SAY , THOSE UNDERTAKINGS WHICH CARRY ON SIMULTANEOUSLY THE ACTIVITY COVERED BY THE FIRST COORDINATION DIRECTIVE ( NON-LIFE INSURANCE ) IN ADDITION TO THE ACTIVITY COVERED BY THIS DIRECTIVE AND THOSE UNDERTAKINGS WHICH CARRY ON ONLY THE ACTIVITY COVERED BY THIS DIRECTIVE . 3 . THE COUNCIL , ACTING ON A PROPOSAL FROM THE COMMISSION , SHALL EVERY TWO YEARS EXAMINE AND , WHERE APPROPRIATE , REVIEW THE AMOUNTS EXPRESSED IN UNITS OF ACCOUNT IN THIS DIRECTIVE , IN THE LIGHT OF HOW THE COMMUNITY'S ECONOMIC AND MONETARY SITUATION HAS EVOLVED . THE COMMISSION SHALL SUBMIT ITS FIRST PROPOSAL IN THIS CONNECTION TO THE COUNCIL AT THE TIME AS A PROPOSAL CONCERNING NON-LIFE INSURANCE , AS LAID DOWN IN ARTICLE 3 OF DIRECTIVE 76/580/EEC ( 8 ) , AND NOT LATER THAN FOUR YEARS AFTER THE DATE OF NOTIFICATION OF THIS DIRECTIVE . ARTICLE 40 MEMBER STATES SHALL AMEND THEIR NATIONAL PROVISIONS TO COMPLY WITH THIS DIRECTIVE WITHIN 18 MONTHS OF ITS NOTIFICATION AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . THE PROVISIONS THUS AMENDED SHALL , SUBJECT TO ARTICLES 33 TO 36 , BE APPLIED WITHIN 30 MONTHS FROM THE DATE OF NOTIFICATION . ARTICLE 41 FOLLOWING NOTIFICATION OF THIS DIRECTIVE , MEMBER STATES SHALL COMMUNICATE THE TEXTS OF THE MAIN PROVISIONS OF A LEGISLATIVE , REGULATORY OR ADMINISTRATIVE NATURE WHICH THEY ADOPT IN THE FIELD COVERED BY THIS DIRECTIVE TO THE COMMISSION . ARTICLE 42 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 5 MARCH 1979 . FOR THE COUNCIL THE PRESIDENT J . FRANCOIS-PONCET ( 1 ) OJ NO C 35 , 28 . 3 . 1974 , P . 9 . ( 2 ) OJ NO C 140 , 13 . 11 . 1974 , P . 44 . ( 3 ) OJ NO C 109 , 19 . 9 . 1974 , P . 1 . ( 4 ) OJ NO L 228 , 16 . 8 . 1973 , P . 20 . ( 5 ) OJ NO L 228 , 16 . 8 . 1973 , P . 3 . ( 6 ) OJ NO L 356 , 31 . 12 . 1977 , P . 1 . ( 7 ) OJ NO L 222 , 14 . 8 . 1978 , P . 11 . ( 8 ) OJ NO L 189 , 13 . 7 . 1976 , P . 13 . ANNEX CLASSES OF INSURANCE I . THE ASSURANCE REFERRED TO IN ARTICLE 1 ( 1 ) ( A ) , ( B ) AND ( C ) EXCLUDING THOSE REFERRED TO IN II AND III II . MARRIAGE ASSURANCE , BIRTH ASSURANCE III . THE ASSURANCE REFERRED TO IN ARTICLE 1 ( 1 ) ( A ) AND ( B ) , WHICH ARE LINKED TO INVESTMENT FUNDS IV . PERMANENT HEALTH INSURANCE , REFERRED TO IN ARTICLE 1 ( 1 ) ( D ) V . TONTINES , REFERRED TO IN ARTICLE 1 ( 2 ) ( A ) VI . CAPITAL REDEMPTION OPERATIONS , REFERRED TO IN ARTICLE 1 ( 2 ) ( B ) VII . MANAGEMENT OF GROUP PENSION FUNDS , REFERRED TO IN ARTICLE 1 ( 2 ) ( C ) AND ( D ) VIII . THE OPERATIONS REFERRED TO IN ARTICLE 1 ( 2 ) ( E ) IX . THE OPERATIONS REFERRED TO IN ARTICLE 1 ( 3 )